 

--------------------------------------------------------------------------------


 


 
LOAN AGREEMENT
 
$112,000,000.00
 
among
 
Emerihrt Bloomsburg LLC
 
Emerihrt Roanoke LLC
 
Emerihrt Creekview LLC
 
Emerihrt Danville LLC
 
Emerichip Stockton LLC
 
Emerichip Walla Walla LLC
 
Emerihrt Greensboro LLC
 
Emerihrt Harrisburg LLC
 
Emerihrt Harrisonburg LLC
 
Emerichip Phoenix LLC
 
Emerihrt Ravenna LLC
 
PHNTUS LO Joliet SCU LLC
 
Emerihrt Henderson LP
 
Emerihrt Medical Center LP
 
Emerihrt Oakwell Farms LP
 
Emerihrt Stonebridge Ranch LP
 
as Borrowers
 
and
 
KeyBank National Association,
 
as Lender
 
Key Healthcare Finance
 
1301 5th Avenue 23rd Floor
 
Seattle, WA 98101
 


 
Dated as of October27, 2011
 





#3849664.10
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page



ARTICLE 1. DEFINITIONS
1
 
1.1.
Defined Terms.
1
 
1.2.
Other Definitional Provisions.
17
ARTICLE 2. BORROWER’S REPRESENTATIONS AND WARRANTIES
17
 
2.1.
Representations and Warranties.
17
 
2.2.
Survival of Representations and Warranties.
22
ARTICLE 3. LOAN AND LOAN DOCUMENTS
22
 
3.1.
Agreement to Borrow and Lend.
22
 
3.2.
Loan Documents.
22
 
3.3.
Term of the Loan.
23
 
3.4.
Prepayments.
23
 
3.5.
Required Principal Payments.
23
 
3.6.
Late Charge.
24
 
3.7.
Reconveyance of Mortgages Upon Agency Loan Closings or Other Transactions.
25
ARTICLE 4. INTEREST
25
 
4.1.
Interest Rate.
25
 
4.2.
Interest Rate Agreements.
26
ARTICLE 5. COSTS OF MAINTAINING LOAN
26
 
5.1.
Increased Costs and Capital Adequacy.
26
 
5.2.
Borrower Withholding.
27
ARTICLE 6. LOAN EXPENSE AND ADVANCES
28
 
6.1.
Loan and Administration Expenses.
28
 
6.2.
Loan Origination Fee.
28
 
6.3.
Lender’s Attorney Fees and Disbursements.
28
 
6.4.
Payment of Fees and Expenses.
28
 
6.5.
Expenses and Advances Secured by Loan Documents.
29
 
6.6.
Right of Lender to Make Advances to Cure Defaults.
29
ARTICLE 7. CONDITIONS TO CLOSING THE LOAN
29
 
7.1.
Conditions to Closing.
29
 
7.2.
Disbursement at Loan Closing.
32






 
 
#3849664.10
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(Cont'd)
Page
 



ARTICLE 8. COVENANTS
32
 
8.1.
Mechanics’ Liens and Contest Thereof.
32
 
8.2.
Renewal of Insurance.
32
 
8.3.
Payment of Taxes.
32
 
8.4.
Tax and Insurance Escrow Accounts.
33
 
8.5.
Personal Property.
34
 
8.6.
Operating Leases.
34
 
8.7.
Leasing Restrictions.
34
 
8.8.
Condition of Properties.
35
 
8.9.
Inventory and Equipment.
35
 
8.10.
Lender’s Attorneys’ Fees for Enforcement of Agreement.
35
 
8.11.
Appraisals.
35
 
8.12.
Debt Yield Covenant.
35
 
8.13.
Financial Information.
36
 
8.14.
Lost Note.
37
 
8.15.
Indemnification.
37
 
8.16.
No Additional Debt.
37
 
8.17.
Compliance With Laws.
37
 
8.18.
Organizational Documents.
37
 
8.19.
Management Contracts.
38
 
8.20.
Lien Searches.
38
 
8.21.
Furnishing Notices.
38
 
8.22.
Authorized Representative.
38
 
8.23.
Single Purpose Entity Provisions.
38
 
8.24.
Right of First Refusal.
40
ARTICLE 9. CASUALTIES AND CONDEMNATION
40
 
9.1.
Lender`s Election to Apply Proceeds on Indebtedness.
40
 
9.2.
Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor.
41
ARTICLE 10. ASSIGNMENTS BY LENDER AND BORROWER
42
 
10.1.
Loan Assignment/Participation/Tranching; Secondary Market.
42
 
10.2.
Prohibition of Assignments and Transfers by Borrowers.
42
 
10.3.
Prohibition of Transfers in Violation of ERISA.
42
 
10.4.
Successors and Assigns.
43
ARTICLE 11. LOAN STRUCTURE AND CONTRIBUTION PROVISIONS
43
 
11.1.
Allocation of Loan.
43
 
11.2.
Loan Structure.
43
 
11.3.
Certain Consequences of Loan Structure.
44




 
 
#3849664.10
 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(Cont'd)
Page
 




 
11.4.
Contribution Provisions.
44
 
11.5.
Representations Regarding Loan Structure and Terms.
45
 
11.6.
Representations Regarding Borrowers’ Solvency.
45
 
11.7.
Indemnified Claims.
46
ARTICLE 12. DEFAULT
47
 
12.1.
Events of Default.
47
 
12.2.
Remedies Conferred Upon Lender.
50
ARTICLE 13. GENERAL PROVISIONS
50
 
13.1.
Successors and Assigns.
50
 
13.2.
Time is of the Essence.
50
 
13.3.
Captions.
50
 
13.4.
Modification; Waiver.
50
 
13.5.
Governing Law.
50
 
13.6.
Disclaimer by Lender.
51
 
13.7.
Partial Invalidity; Severability.
51
 
13.8.
Definitions Include Amendments.
51
 
13.9.
Execution in Counterparts.
51
 
13.10.
Entire Agreement.
51
 
13.11.
Waiver of Damages.
51
 
13.12.
Claims Against Lender.
52
 
13.13.
Jurisdiction.
52
 
13.14.
Set-Offs.
52
 
13.15.
Notices.
53
 
13.16.
Waiver of Jury Trial.
53



 



 
 
#3849664.10
 
iii

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
 
THIS LOAN AGREEMENT (“Agreement”) dated as of October __, 2011, is entered into
by KeyBank National Association, a national banking association (“Lender”) and
Emerihrt Bloomsburg LLC, a Delaware limited liability company (“Bloomsburg”),
Emerihrt Roanoke LLC, a Delaware limited liability company (“Roanoke”), Emerihrt
Creekview LLC, a Delaware limited liability company (“Creekview”), Emerihrt
Danville LLC, a Delaware limited liability company (“Danville”), Emerichip
Stockton LLC, a Delaware limited liability company (“Stockton”), Emerichip Walla
Walla LLC, a Delaware limited liability company (“Walla Walla”), Emerihrt
Greensboro LLC, a Delaware limited liability company (“Greensboro”), Emerihrt
Harrisburg LLC, a Delaware limited liability company (“Harrisburg”), Emerihrt
Harrisonburg LLC, a Delaware limited liability company (“Harrisonburg”),
Emerichip Phoenix LLC, a Delaware limited liability company (“Phoenix”),
Emerihrt Ravenna LLC, a Delaware limited liability company (“Ravenna”), PHNTUS
LO Joliet SCU LLC, a Delaware limited liability company (“Joliet”), Emerihrt
Henderson LP, a Delaware limited partnership (“Henderson”), Emerihrt Medical
Center LP, a Delaware limited partnership (“Medical Center”), Emerihrt Oakwell
Farms LP, a Delaware limited partnership (“Oakwell”), Emerihrt Stonebridge Ranch
LP, a Delaware limited partnership (“Stonebridge”) (Stonebridge, Bloomsburg,
Roanoke, Creekview, Danville, Stockton, Walla Walla, Greensboro, Harrisburg,
Harrisonburg, Phoenix, Ravenna, Joliet, Henderson, Medical Center and
Oakwell  referred to herein from time to time individually as a “Borrower” and
collectively as “Borrowers”).
 
Recitals
 
Borrowers have applied to Lender for a loan (“Loan”) in the principal amount of
One Hundred Twelve Million and No/100 Dollars ($112,000,000.00), the proceeds of
which will be used by Borrowers to refinance existing debt associated with and
secured by sixteen (16) assisted living facilities located in Bloomsburg,
Pennsylvania; Roanoke, Virginia; Mechanicsburg, Pennsylvania; Danville,
Virginia; Stockton, California; Walla Walla, Washington; Greensboro, North
Carolina; Harrisburg, Pennsylvania; Harrisonburg, Virginia; Phoenix, Arizona;
Ravenna, Ohio; Joliet, Illinois; Henderson, Texas; San Antonio, Texas; and
McKinney, Texas.  Lender is willing to make the Loan on the terms and conditions
set out in this Agreement.
 
Agreement
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
 1.1.
Defined Terms.

 
The following terms as used herein shall have the following meanings:
 
Adjusted Base Rate:  As of any Business Day, a rate per annum equal to the sum
of (a) the Applicable Margin and (b) the greater of (i) the Prime Rate in effect
on such Business Date,
 

#3849664.10
 
1

--------------------------------------------------------------------------------

 

or (ii) the Federal Funds Effective Rate in effect from time to time, determined
one Business Day in arrears, plus one-half of one percent (0.50%), or (iii) the
LIBOR Rate for an Interest Period of one (1) month determined as of the
immediately preceding LIBOR Business Day, plus one percent (1%).
 
Adjustment Date:  The first day of each calendar month on which the Applicable
Margin shall be adjusted based upon the most recently received Margin
Calculation Certificate or as otherwise required by the definition of
“Applicable Margin”.
 
Adjusted LIBOR Rate:  The LIBOR Rate plus the Applicable Margin, adjusting on
the first day of each calendar month.
 
Affiliate:  With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.
 
Agency Loan Closing:  The closing of a government agency mortgage loan arranged
by KeyCorp Capital under a Registration Letter with respect to one or more
Facilities.
 
Agreement:  This Loan Agreement.
 
Allocated Loan Amount:  As defined in Section 11.1 below.
 
Applicable Margin: means the corresponding percentages per annum as set forth
below based on the LTV:
 
Pricing Level
LTV
Applicable Margin
I
N/A
4.75%
II
< 90%, but > 80%
5.75%
III
> 90%
6.75%



 
(a)           Commencing the date hereof, the Applicable Margin shall be Pricing
Level I until the receipt by Lender of the first Margin Calculation
Certificate.  The Applicable Margin shall be determined on the date (each a
"Calculation Date") three (3) Business Days after receipt by the Lender of the
Margin Calculation Certificate pursuant to Section 8.13(e) for the calendar
month ending forty-five (45) days prior to the date on which such Margin
Calculation Certificate is due; provided that if Borrowers fail to provide the
Margin Calculation Certificate as required by Section 8.13(e) for such calendar
month, the Applicable Margin from the Adjustment Date shall be based on Pricing
Level III until such time as an appropriate Margin Calculation Certificate is
provided, at which time the Pricing Level shall be determined and adjusted as of
the first day of the month in which such Margin Calculation Certificate is
received.  The Applicable Margin shall be effective from the Adjustment Date in
connection with the applicable Margin Calculation Certificate through the end of
the calendar month after such Adjustment Date.   Notwithstanding anything to the
contrary set forth herein, if, as of August 1, 2012, the aggregate outstanding
balance under the Note is in excess of $35,435,000.00, then the Applicable
Margin shall be Pricing Level III commencing on such date and continuing through
the earlier of (i) the
 


 
--
#3849664.10
 
2

--------------------------------------------------------------------------------

 

date on which the aggregate outstanding balance under the Note is equal to or
less than $35,435,000.00, and (ii) November 1, 2012, at which time the
Applicable Margin shall be determined based upon the then applicable Margin
Calculation Certificate.
 
Applicable Rate:  As such term is defined in Section 4.1(a) below.
 
Appraisal:  An MAI certified appraisal of a Facility by an appraiser selected
and retained by Lender and prepared in accordance with the Uniform Standards of
Professional Appraisal Practice applicable to Federally Related Transactions as
set out in Appendix A to the real estate appraisal regulations adopted by the
Office of the Comptroller of the Currency (Sub-part C of 12 C.F.R. 34) pursuant
to FIRREA and shall be prepared in response to an engagement letter issued by
Lender.
 
Assignments of Rents:  Collectively, the Assignments of Leases and Rents of even
date herewith from each Borrower and the Master Tenant assigning the rents,
Leases and revenues of each Facility to Lender as security for the Obligations.
 
Authorized Representative:  As such term is defined in Section 8.21.
 
Bankruptcy Code:  Title 11 of the United States Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.
 
Breakage Costs:  (a) The cost to Lender of re-employing funds bearing interest
at an Adjusted LIBOR Rate, incurred (or to be incurred) in connection with any
payment of any portion of the Loan bearing interest at an Adjusted LIBOR Rate
prior to the termination of any applicable LIBOR Rate Interest Period and (b)
any amounts payable by Borrower under any Interest Rate Agreement in connection
with termination of such Agreement.
 
Business Day:  A day of the year on which banks are not required or authorized
to close in Cleveland, Ohio.
 
Capitalization Rate:  The blended capitalization rate of Appraisals reviewed and
approved by Lender (excluding Appraisals of any Facilities released from liens
securing the Loan prior to the applicable date of determination).
 
Change of Control:  The occurrence of any of the following:
 
(1)           Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended [the “Exchange Act”] and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock shall have different voting powers) of the
voting stock of Emeritus equal to at least thirty percent (30%);
 
(2)           As of any date a majority of the Board of Directors (the “Board”)
of Emeritus consists of individuals who were not either (i) directors or
trustees of Emeritus as of the corresponding date of the previous year, or (ii)
selected or nominated to become directors by the
 



 
--
#3849664.10
 
3

--------------------------------------------------------------------------------

 

Corporate Governance and Nominating Committee of Emeritus which is comprised
solely of independent directors, as required by the New York Stock Exchange, and
approved by a majority of the Board of Emeritus, which majority consisted of
individuals described in clause (i) above, or (iii) selected or nominated to
become directors or trustees by the Corporate Governance and Nominating
Committee of Emeritus and approved by a majority of the Board of Emeritus, which
majority consisted of individuals described in clause (i) above and individuals
described in clause (ii), above (excluding, in the case of both clause (ii) and
(iii) above, any individual whose initial nomination for, or assumption of
office as, a member of the Board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors or trustees by any Person or group other than a solicitation for the
election of one or more directors or trustees by or on behalf of the Board); or
 
(3)           Emeritus consolidates with, is acquired by, or merges into or with
any Person, unless Emeritus (if it is the surviving entity) or such Person (if
it is the surviving entity) satisfies clauses (a) and (b) of the Emeritus
Covenants and if Emeritus is not the surviving entity, such Person is otherwise
reasonably acceptable to Lender.
 
Control:  As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.
 
Creditor:  As defined in Section 11.4.
 
Debt Yield:  The Net Operating Income for the Projects (based, for purposes of
this calculation, on a trailing three (3) month basis, annualized), divided by
the then outstanding principal balance of the Loan.
 
Debtor:  As defined in Section 11.4.
 
Default or default:  Any event, circumstance or condition which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.
 
Default Rate:  A rate per annum equal to three percent (3%) in excess of the
Adjusted Base Rate otherwise applicable to the Loan, but shall not at any time
exceed the highest rate permitted by law.
 
Emeritus:  Emeritus Corporation, a Washington corporation.
 
Emeritus Covenants:  The covenants of Emeritus set out in its Guaranty whereby
Emeritus agrees (a) to maintain minimum Liquid Assets of Twenty Million Dollars
($20,000,000.00); (b) maintain a minimum Fixed Charge Coverage Ratio of 1.10 to
1.00 (measured at the end of each calendar quarter for the preceding four
quarters beginning with the calendar quarter ending December 31, 2011); and (c)
to permit no Change of Control without the prior written consent of Lender.
 



 
--
#3849664.10
 
4

--------------------------------------------------------------------------------

 

Environmental Indemnity:  The Environmental and Hazardous Substances Indemnity
Agreement with respect to each Property from the applicable Borrower and from
Emeritus, indemnifying Lender with regard to all matters related to Hazardous
Material and other matters related to such Property.
 
Environmental Laws:  All federal, state and local statutes, ordinances, rules,
regulations, and other laws relating to environmental protection, contamination
or cleanup.
 
Environmental Proceedings:  Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to any Property.
 
Environmental Report:  An environmental report on each Facility prepared at
Borrowers’ expense by a qualified environmental consultant approved by Lender,
dated not more than 6 months prior to the Loan Closing Date and addressed to
Lender (or subject to separate letter agreement permitting Lender to rely on
such environmental report).
 
ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.
 
ESC IV:  ESC IV, L.P., a Delaware limited partnership.
 
Event of Default:  As such term is defined in Section 12.1. Any reference in
this Agreement or the other Loan Documents to an Event of Default means art
Event of Default which has occurred and has not been waived in writing by Lender
or cured to the satisfaction of Lender (but Borrower acknowledges that Lender
has no obligation to permit any Event of Default to be cured).
 
Facility or Facilities:  Each of the following:
 
(1)           The 45-unit assisted living facility known as “Emeritus at
Bloomsburg” and located at 420 Shaffer Road, Bloomsburg, Pennsylvania 17815 (the
“Bloomsburg Facility”);
 
(2)           The 65-unit assisted living facility known as “Emeritus at Cave
Spring” and located at 3585 Brambleton Avenue, Roanoke, Virginia 24018 (the
“Cave Spring Facility”);
 
(3)           The 103-unit assisted living/Alzheimer facility known as “Emeritus
at Creekview” and located at 1100 Grandon Way, Mechanicsburg, Pennsylvania 17050
(the “Creekview Facility”);
 
(4)           The 63-unit assisted living/Alzheimer facility known as “Emeritus
at Danville” and located at 432 Hermitage Drive, Danville, Virginia 24541 (the
“Danville Facility”);
 
(5)           The 79-unit assisted living/Alzheimer facility known as “Emeritus
at Fulton Villa” and located at 517 E. Fulton Street, Stockton, California 95204
(the “Fulton Villa Facility”);
 



 
--
#3849664.10
 
5

--------------------------------------------------------------------------------

 

(6)           The 80-unit assisted living facility known as “Emeritus at
Garrison Creek Lodge” and located at 1460 Dalles Military Road, Walla Walla,
Washington 99362 (the “Garrison Creek Facility”);
 
(7)           The 50-unit assisted living facility known as “Emeritus at
Greensboro” and located at 3823 Lawndale Drive, Greensboro, North Carolina 27455
(the “Greensboro Facility”);
 
(8)           The 55-unit assisted living/Alzheimer facility known as “Emeritus
at Harrisburg” and located at 3560 North Progress Avenue, Harrisburg,
Pennsylvania 17110 (the “Harrisburg Facility”);
 
(9)           The 55-unit assisted living/Alzheimer facility known as “Emeritus
at Harrisonburg” and located at 2101 Deyerle Avenue, Harrisonburg, Virginia
22801 (the “Harrisonburg Facility”);
 
(10)           The 96-unit assisted living/Alzheimer facility known as “Emeritus
at Olive Grove” and located at 3014 East Indian School Road, Phoenix, Arizona
85016 (the “Olive Grove Facility”);
 
(11)           The 50-unit assisted living/Alzheimer facility known as “Emeritus
at Ravenna” and located at 141 Chestnut Hill Drive, Ravenna, Ohio 44266 (the
“Ravenna Facility”);
 
(12)           The 38-unit Alzheimer facility known as “Emeritus at Joliet
Courtyard” and located at 3315 Executive Drive, Joliet, Illinois 60431 (the
“Joliet Facility”);
 
(13)           The 56-unit assisted living/Alzheimer facility known as “Emeritus
at Henderson” and located at 1000 Richardson Drive, Henderson, Texas 75654 (the
“Henderson Facility”);
 
(14)           The 79-unit assisted living/Alzheimer facility known as “Emeritus
at Kingsley Place Medical Center” and located at 9000 Floyd Curl Drive, San
Antonio, Texas 78240 (the “Medical Center Facility”);
 
(15)           The 80-unit assisted living/Alzheimer facility known as “Emeritus
at Oakwell Farms” and located at 3360 Oakwell Court, San Antonio, Texas 78218
(the “Oakwell Farms Facility”); and
 
(16)           The 80-unit assisted living/Alzheimer facility known as “Emeritus
at Stonebridge Ranch” and located at 1650 South Stonebridge Drive, McKinney,
Texas 75070 (the “Stonebridge Ranch Facility”).
 
Federal Funds Effective Rate:  Shall mean, for any day, the rate per annum,
rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%),
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 



 
--
#3849664.10
 
6

--------------------------------------------------------------------------------

 

FIRREA:  The Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.
 
Fixed Charge Coverage Ratio:  The ratio of EBITDAR to Fixed Charges where
“EBITDAR” means net income computed in accordance with generally accepted
accounting principles, plus income taxes, facility lease expense, interest
expense, depreciation, amortization, asset impairment and other non-cash charges
and plus or minus, as applicable, non-recurring and/or extraordinary items, and
where “Fixed Charges” means interest expense, facility lease expense and
principal payments on indebtedness.
 
GAAP:  Generally accepted accounting principles, consistently applied.
 
Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.
 
Gross Revenues:  For any period with respect to each Facility, all revenues of
the Master Tenant determined on a cash basis derived from the ownership,
operation, use, leasing and occupancy of the Facility during such period;
provided, however, that in no event shall Gross Revenues include (i) any loan
proceeds, (ii) proceeds or payments under insurance policies (except proceeds of
business interruption insurance); (iii) condemnation proceeds; (iv) any security
deposits received from Residents or tenants of the Facilities, unless and until
the same are applied to rent or other obligations in accordance with the
Residency Agreement or Lease; or (v) any other extraordinary items, in Lender’s
reasonable discretion.
 
Guarantor:  Emeritus.
 
Guaranty:  The Payment Guaranty of even date herewith from Emeritus to Lender
guaranteeing payment of the Loan.
 
Hazardous Material:  Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over a
Facility or any portion thereof or its use, including:  (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority. Any reference above
to a Law, includes the same as it may be amended from time to time, including
the judicial interpretation thereof.
 
Healthcare Licenses:  As defined in Section 2.1(w) of this Agreement.
 



 
--
#3849664.10
 
7

--------------------------------------------------------------------------------

 

Healthcare Requirements:  All Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions or agreements, in each case, pertaining to or concerned
with the establishment, construction, ownership, operation, use or occupancy of
a Facility or any part thereof as an assisted living facility, and all material
permits, licenses and authorizations and regulations relating thereto, including
all material rules, orders, regulations and decrees of and agreements with
Governmental Authorities as pertaining to such Facility.
 
Including or including:  Including but not limited to.
 
Indebtedness:  The aggregate outstanding amount under the Loan Documents,
including, without limitation, all principal, accrued but unpaid interest and
fees due to Lender.
 
Indemnified Claim:  As defined in Section 11.7.
 
Indemnity Obligations:  As defined in Section 11.7.
 
Indemnified Party:  As such term is defined in Section 8.15.
 
Interest Rate Agreement:  As such term is defined in Section 4.2
 
Interest Rate Protection Product:  As such term is defined in Section 4.2.
 
Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.
 
Intra-Borrower Loan or Loans:  As defined in Section 11.4.
 
KeyCorp Capital:  KeyCorp Real Estate Capital Markets, Inc., an Affiliate of
Lender.
 
Late Charge:  As defined in Section 3.6.
 
Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.
 
Leases:  The collective reference to all leases, subleases and occupancy
agreements affecting any Facility or any part thereof now existing or hereafter
executed, including the Operating Lease for that Facility, and all amendments,
modifications or supplements thereto, which, in the case of any material
amendments, modifications or supplements, shall be subject to the written
approval of Lender, which approval shall not be unreasonably withheld.
 
Lender’s Environmental Consultant:  An environmental consultant designated by
Lender in Lender’s sole discretion.
 
Lender’s ROFR:  As such term is defined in Section 8.24.
 
LIBOR Business Day:  A Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.
 



 
--
#3849664.10
 
8

--------------------------------------------------------------------------------

 

LIBOR Interest Period:  One (1) month.
 
LIBOR Rate:  The. rate per annum which Lender determines with reference to the
rate shown in Dow Jones Markets (formerly Telerate) (Page 3750) at which one
month deposits in United States dollars in an amount comparable to the principal
balance outstanding on the Loan are offered by prime banks in the London
Interbank Eurodollar Market two (2) LIBOR Business Days prior to the last day of
each calendar month.
 
Liquid Assets:  The following assets, provided that such assets (A) are not
subject to any lien, claim or other encumbrance; (B) are not the subject of any
arrangement with any creditor to have such creditor’s claim satisfied out of
such asset prior to general creditors; (C) if not cash, may be converted to cash
within five (5) days; and (D) are not subject to any legal or contractual
restrictions (other than those inherent in or typical to the instrument):
 
(a)           cash on hand;
 
(b)           United States Treasury notes, bonds, bills, or certificates of
indebtedness, or those for which the full faith and credit of the United States
are pledged for the full and timely payment of principal and interest (including
State and Local Government Series);
 
(c)           obligations, participations, or other instruments of or issued by
a federal agency or a United States government-sponsored enterprise, the
principal of and interest on which is unconditionally guaranteed by the United
States;
 
(d)           any obligations on which the interest is exempt from federal
income taxation and which are rated by a nationally recognized rating service in
one of its two highest long-term or short-term rating categories;
 
(e)           certificates of deposit issued by, or time or demand deposits or
other banking arrangements with, a nationally or state-chartered bank or a
savings association having a minimum capital of $500,000,000 and rated within
the top two ratings of a nationally recognized rating service;
 
(f)           taxable government money market portfolios rated “AAA” by a
nationally recognized rating service and restricted to obligations with
maturities of one year or less issued or guaranteed as to payment of principal
and interest by the full faith and credit of the United States of America, and
which are rated by such nationally recognized rating service in one of its two
highest short term rating categories; and
 
(g)           Readily Marketable Securities.
 
Loan:  A loan in the principal amount of $112,000,000.00, to be made by Lender
to Borrowers on the terms and conditions set out in this Agreement.
 
Loan Documents:  The collective reference to this Agreement, the documents and
instruments listed in Section 3.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loan or any
obligation of payment thereof or
 



 
--
#3849664.10
 
9

--------------------------------------------------------------------------------

 

performance of Borrowers’ obligations in connection with the transaction
contemplated hereunder and all Interest Rate Agreements, each as amended.
 
Loan Closing or Loan Closing Date:  The date all conditions to the closing of
the Loan have been satisfied (or waived in writing by Lender) and proceeds of
the Loan are first disbursed to Borrowers.
 
LTV:  As of any applicable date of determination, the Indebtedness divided by
the quotient of the following:  (a) the annualized Net Operating Income for the
three month period ending on the last day of the month immediately preceding the
applicable date of determination (excluding the Net Operating Income for any
Facility released from liens securing the Loan prior to the applicable date of
determination) divided by (b) the Capitalization Rate.
 
Master Tenant:  Each of the tenants under the Operating Leases.
 
Material Adverse Change or material adverse change:  If, in Lender’s reasonable
discretion, the operations or financial condition of a person, entity or
property has changed in a manner which would reasonably be expected to
materially impair the value of Lender’s security for the Loan, prevent timely
repayment of the Loan or otherwise prevent the applicable person or entity from
timely performing any of its material obligations under the Loan Documents.
 
Maturity Date:  The date on which the Note matures, whether by acceleration,
lapse of time or otherwise; provided, that such date shall be the October 27,
2014, unless earlier accelerated as permitted herein or in any other Loan
Document.
 
Medicaid:  Title XIX of the Social Security Act, which was enacted in 1965 to
provide a cooperative Federal-state program for low income and medically
indigent persons, which is partially funded by the Federal government and
administered by the states.
 
Medicare:  Title XVIII of the Social Security Act, which was enacted in 1965 to
provide a Federally funded and administered health program for the aged and
certain disabled persons.
 
Mortgages:  Each of the following:
 
(1)           The Mortgage, Assignment of Rents, Security Agreement and
Financing Statement from Bloomsburg as mortgagor to Lender as mortgagee,
granting a first priority lien on Bloomsburg’s fee simple title to the
Bloomsburg Property as security for the Obligations, subject only to the
Permitted Exceptions;
 
(2)           The Amended and Restated Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing from Roanoke, as grantor, for the
benefit of Lender, as beneficiary, granting a first priority lien on Roanoke’s
fee simple title to the Roanoke Property as security for the Obligations,
subject only to the Permitted Exceptions;
 
(3)           The Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing from Creekview as mortgagor to Lender as mortgagee, granting
a first priority lien on Creekview’s fee simple title to the Creekview Property
as security for the Obligations, subject only to the Permitted Exceptions;
 



 
--
#3849664.10
 
10

--------------------------------------------------------------------------------

 

(4)           The Amended and Restated Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing from Danville, as grantor, for the
benefit of Lender, as beneficiary, granting a first priority lien on Danville’s
fee simple title to the Danville Property as security for the Obligations,
subject only to the Permitted Exceptions;
 
(5)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Stockton, as trustor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Stockton’s fee simple
title to the Stockton Property as security for the Obligations, subject only to
the Permitted Exceptions;
 
(6)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Walla Walla, as grantor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Walla Walla’s fee
simple title to the Walla Walla Property as security for the Obligations,
subject only to the Permitted Exceptions;
 
(7)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Greensboro, as grantor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Greensboro’s fee
simple title to the Greensboro Property as security for the Obligations, subject
only to the Permitted Exceptions;
 
(8)           The Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing from Harrisburg as mortgagor to Lender as mortgagee, granting
a first priority lien on Harrisburg’s fee simple title to the Harrisburg
Property as security for the Obligations, subject only to the Permitted
Exceptions;
 
(9)           The Amended and Restated Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing from Harrisonburg, as grantor, for
the benefit of Lender, as beneficiary, granting a first priority lien on
Harrisonburg’s fee simple title to the Harrisonburg Property as security for the
Obligations, subject only to the Permitted Exceptions;
 
(10)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Phoenix, as grantor, to Lender, as
beneficiary, granting a first priority lien on Phoenix’s fee simple title to the
Phoenix Property as security for the Obligations, subject only to the Permitted
Exceptions;
 
(11)           The Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing from Ravenna as mortgagor to Lender as mortgagee, granting a
first priority lien on Ravenna’s fee simple title to the Ravenna Property as
security for the Obligations, subject only to the Permitted Exceptions;
 
(12)           The Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing from Joliet as mortgagor to Lender as mortgagee, granting a
first priority lien on Joliet’s fee simple title to the Joliet Property as
security for the Obligations, subject only to the Permitted Exceptions;
 
(13)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Henderson, as grantor, for the benefit of
Lender, as beneficiary, granting a
 



 
--
#3849664.10
 
11

--------------------------------------------------------------------------------

 

first priority lien on Henderson’s fee simple title to the Henderson Property as
security for the Obligations, subject only to the Permitted Exceptions;
 
(14)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Medical Center, as grantor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Medical Center’s fee
simple title to the Medical Center Property as security for the Obligations,
subject only to the Permitted Exceptions;
 
(15)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Oakwell, as grantor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Oakwell’s fee simple
title to the Oakwell Property as security for the Obligations, subject only to
the Permitted Exceptions; and
 
(16)           The Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing from Stonebridge, as grantor, for the benefit of
Lender, as beneficiary, granting a first priority lien on Stonebridge’s fee
simple title to the Stonebridge Property as security for the Obligations,
subject only to the Permitted Exceptions.
 
Net Operating Income:  For the applicable period, the aggregate net income,
computed in accordance with generally accepted accounting principles, of each
Facility before taxes, depreciation, amortization of intangible assets and
before interest expense, management fees, and rental payments under the
applicable Operating Lease, decreased by (i) an annual replacement reserve of
$350.00 per Unit in such Facility, and (ii) an allowance for management fees
equal to 5% of the Gross Revenues of such Facility.
 
Note:  As such term is defined in Section 3.2(a).
 
Obligations:  All obligations of Borrowers under this Agreement and the other
Loan Documents.
 
Operating Leases:  Each of the following:
 
(1)           With respect to the Bloomsburg Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Bloomsburg, as fee owner (the
“Bloomsburg Lease”);
 
(2)           With respect to the Cave Spring Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Cave Spring, as fee owner (the
“Cave Spring Lease”);
 
(3)           With respect to the Creekview Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Creekview, as fee owner (the
“Creekview Lease”);
 
(4)           With respect to the Danville Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Danville, as fee owner (the
“Danville Lease”);
 



 
--
#3849664.10
 
12

--------------------------------------------------------------------------------

 

(5)           With respect to the Fulton Villa Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated
August 15, 2007, by and between Emeritus, as tenant, and Fulton Villa, as fee
owner (the “Fulton Villa Lease”);
 
(6)           With respect to the Garrison Creek Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated
August 15, 2007, by and between Emeritus, as tenant, and Garrison Villa, as fee
owner (the “Garrison Lease”);
 
(7)           With respect to the Greensboro Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Greensboro, as fee owner (the
“Greensboro Lease”);
 
(8)           With respect to the Harrisburg Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Harrisburg, as fee owner (the
“Harrisburg Lease”);
 
(9)           With respect to the Harrisonburg Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Harrisonburg, as fee owner
(the “Harrisonburg Lease”);
 
(10)           With respect to the Olive Grove Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated
August 15, 2007, by and between Emeritus, as tenant, and Olive Grove, as fee
owner (the “Olive Grove Lease”);
 
(11)           With respect to the Ravenna Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between Emeritus, as tenant, and Ravenna, as fee owner (the
“Ravenna Lease”);
 
(12)           With respect to the Joliet Facility (defined above in the
definition of Facilities), the Lease Agreement dated April 2, 2008, by and
between Emeritus, as tenant, and Joliet, as fee owner (the “Joliet Lease”);
 
(13)           With respect to the Henderson Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between ESC IV, as tenant, and Henderson, as fee owner (the
“Henderson Lease”);
 
(14)           With respect to the Medical Center Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between ESC IV, as tenant, and Medical Center, as fee owner
(the “Medical Center Lease”);
 
(15)           With respect to the Oakwell Farms Facility (defined above in the
definition of Facilities), the Master Lease and Management Agreement dated March
15, 2007, by and between ESC IV, as tenant, and Oakwell Farms, as fee owner (the
“Oakwell Farms Lease”); and
 
(16)           With respect to the Stonebridge Ranch Facility (defined above in
the definition of Facilities), the Master Lease and Management Agreement dated
March 15, 2007, by and between ESC IV, as tenant, and Stonebridge Ranch, as fee
owner (the “Stonebridge Ranch Lease”).
 



 
--
#3849664.10
 
13

--------------------------------------------------------------------------------

 

Organizational Documents:  (a) For any limited liability company, a true copy of
the articles of organization or certificate of formation of such limited
liability company evidencing the creation of such limited liability company, the
limited liability company agreement or operating agreement of such limited
liability company with all amendments thereto, certified by the manager or such
authorized person of such limited liability company as being true, correct and
complete, together with a current certificate of existence and good standing of
such limited liability company issued by the applicable authority for the state
of organization; and if appropriate, a current certificate of qualification and
good standing (or other similar instruments) from the appropriate authority of
each state in which it must be qualified to do business, (b) for any limited
partnership, a true copy of the certificate of limited partnership of such
limited partnership evidencing the creation of such limited partnership, the
limited partnership agreement of such limited partnership with all amendments
thereto, certified by the general partner or such authorized person of such
limited partnership as being true, correct and complete, together with a current
certificate of existence and good standing of such limited partnership issued by
the applicable authority for the state of organization; and if appropriate, a
current certificate of qualification and good standing (or other similar
instruments) from the appropriate authority of each state in which it must be
qualified to do business, and (c) for any corporation, a true copy of the
articles of incorporation of such corporation evidencing the creation of such
corporation, together with all amendments thereto, the bylaws of such
corporation with all amendments thereto, certified by a responsible officer of
such corporation as being true, correct and complete, together with a current
certificate of existence and good standing of such corporation issued by the
applicable authority for the state of organization; and if appropriate, a
current certificate of qualification and good standing (or other similar
instruments) from the appropriate authority of each state in which it must be
qualified to do business.
 
Permitted Exceptions:  With respect to each Facility, the matters listed on
Schedule B or Schedule B-II, if the applicable Facility is not in Texas, of the
Title Policy for that Facility and thereafter such other title exceptions as
Lender may approve in writing.
 
Permitted Transfer:  (a) Residency Agreements entered into in the ordinary
course of business provided the same are in the form reasonably approved by
Lender without material modification and are in compliance with Laws, (b)
arms-length non-residential Leases entered into by the Master Tenant or the
owner in the ordinary course of business for premises in the Facilities intended
for non-residential use, (c) Transfers of stock in Emeritus not resulting in a
Change of Control, (d) any Transfer of shares of common stock, limited
partnership interests limited liability company membership interests or other
beneficial or ownership interests or other forms of securities in any Borrower
or in any direct or indirect owner of membership interests in any Borrower so
long as Emeritus retains Control of each Borrower and continues to own 100% of
the beneficial ownership interests in each Borrower, either directly or through
the ownership of intervening entities, (e) any Transfer of the inventory
consumed in the ordinary course of the operation of the Facilities and (f) any
Transfer of any worn out or obsolete furniture, fixtures or equipment used in
connection with the operation of the Facilities if the same is replaced in due
course with replacement property of like kind and quality.
 
Prime Rate:  That interest rate established from time to time by KeyBank
National Association as its Prime Rate, whether or not such rate is publicly
announced; the Prime Rate
 



 
--
#3849664.10
 
14

--------------------------------------------------------------------------------

 

may not be the lowest interest rate charged by KeyBank National Association for
commercial or other extensions of credit.
 
Property:  The collective reference to (i) the real property upon which a
Facility is constructed, as legally described in the Mortgage encumbering such
Facility, together with the Facility and all buildings, structures and
improvements located or to be located thereon, (ii) all rights, privileges,
easements and hereditaments relating or appertaining thereto, and (iii) all
personal property, fixtures and equipment required for the operation thereof.
 
Properties:  The collective reference to every Property upon which the
Facilities are constructed.
 
Readily Marketable Securities:  Marketable securities listed or admitted to
trading on the New York Stock Exchange or the American Stock Exchange or quoted
on the NASDAQ National Market with a market price equal to or greater than $2.00
per share, so long as, in the case of any such securities the transfer of which
is restricted by Rule 144, a minimum of two years shall have elapsed since the
later of (a) the date of the acquisition by the owner of such marketable
securities from the respective issuers thereof or from any affiliate (as that
term is defined in paragraph (a)(1) of Rule 144) of any of such issuers and (b)
the date of payment by the owner of the full purchase price or other
consideration paid or given to acquire such marketable securities from the
respective issuers thereof or from any affiliate (as that term is defined in
paragraph (a)(1) of Rule 144).
 
Registration Letters:  Letter agreements to be entered into between Emeritus,
the applicable Borrower and KeyCorp Capital, engaging KeyCorp Capital to assist
in arranging permanent financing commitments for one or more Facilities from
government sponsored agency lenders such as Fannie Mae, Freddie Mac or HUD.
 
Reimbursement Contracts:  All managed care agreements, and all third party
reimbursement contracts or programs for the Facilities which are now or
hereafter in effect with respect to Residents qualifying for coverage under the
same, including Medicare, Medicaid, any successor or similar reimbursement
program and private insurance agreements.
 
Required Permits:  A certificate of occupancy for each Facility issued by the
applicable jurisdiction, all licenses required under Law for use and occupancy
of each Facility as an assisted living facility and all other licenses, permits,
certificates, approvals, authorizations and registrations required from any
Governmental Authority in connection with the ownership, operation, use or
occupancy of the Facility, including, without limitation, business licenses and
food service licenses and all licenses required to be obtained by the Master
Tenant for operation of the Facilities.
 
Residency Agreements:  All agreements providing for residential occupancy of a
Facility.
 
Resident:  Any person residing in any of the Facilities.
 
Security Agreement:  That certain Security Agreement of even date herewith
executed by each Master Tenant granting Lender a first priority security
interest in all tangible and
 



 
--
#3849664.10
 
15

--------------------------------------------------------------------------------

 

intangible personal property with respect to the Facilities, including, without
limitation, all accounts receivable and healthcare receivables as security for
payment and performance of the Obligations.
 
Security Instrument Default:  The occurrence of any default by any Borrower,
Master Tenant or Emeritus under any Security Instrument which is not cured
within any applicable cure period thereunder.
 
Security Instruments:  Collectively, the Mortgages, the Assignments of Rents and
the Security Agreement required hereunder and all UCC Financing Statements
required by Lender in connection therewith.
 
State:  The state in which a Facility is located.
 
Swap Transaction:  As defined in the 2002 ISDA Definitions.
 
Termination Fee:  As such term is defined in Section 8.24.
 
Title Insurer:  Chicago Title Insurance Company or such other title insurance
company licensed in the applicable State as may be approved in writing by
Lender.
 
Title Policies:  The ALTA lender’s title insurance policies with extended
coverage (2006 Loan Policy form if available and another form reasonably
satisfactory to Lender if not) issued by the Title Insurer with respect to each
of the Properties in an aggregate amount equal to the principal amount of the
Loan, insuring the liens of the Mortgages as valid first, prior and paramount
liens upon the Properties, and subject to no other exceptions other than the
Permitted Exceptions., Each Title Policy shall include such available
endorsements as Lender may require, including endorsements ALTA Form 9.3-06
(lender’s comprehensive), ALTA Form 17-06 (access from abutting streets), ALTA
Form 18-06 (single tax parcel), ALTA Form 22-06 (address), ALTA 8.1-06
(environmental lien), ALTA Form 25-06 (survey), ALTA Form 26-06 (subdivision),
ALTA Form 6-06 (variable rate) and an ALTA 3.1-06 (zoning) endorsement unless
Lender receives a zoning letter reasonably acceptable to Lender. Each Title
Policy shall insure that the applicable Property is free of the possibility of
any prior mechanics’ or materialmen’s liens, and that all taxes and assessments
on such Property or any part thereof which are due and payable on the Loan
Closing Date have been paid.
 
Transfer:  (a) Any sale, transfer, lease, conveyance, alienation, pledge,
assignment, mortgage, encumbrance, hypothecation or other disposition of (i) all
or any portion of the Facilities or any portion of any other security for the
Loan, or (ii) all or any portion of any Borrower’s or the Master Tenant’s right,
title and interest (legal or equitable) in and to the Facilities or any portion
of any other security for the Loan, (b) any issuance, sale, transfer,
alienation, pledge, assignment, encumbrance, hypothecation or other disposition
of (i) any membership interest or partnership interest in any Borrower, or (ii)
any ownership interest in any member of Borrower or in any entity which holds an
interest in, or directly or indirectly controls any member or any general
partner of any Borrower, (c) any change in the identity of the manager, managing
member or general partner of any Borrower, or (d) any Change of Control.
 



 
--
#3849664.10
 
16

--------------------------------------------------------------------------------

 

Transfer and Assignment:  That certain Assignment and Transfer of Deed of Trust
and Other Loan Documents, dated of even date herewith, executed by Capmark Bank
in favor of Lender.
 
TRICARE:  Collectively, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation, which program was formerly known as the “Civilian
Health and Medical Program of the Uniformed Services (CHAMPUS)”.
 
UCC-1 Financing Statements:  As defined in Section 3.2.
 
Unit:  Each residential living unit in a Facility.
 
 1.2.
Other Definitional Provisions.

 
All terms defined in this Agreement shall have the same meanings when used in
any other Loan Document or any certificate or other document made or delivered
pursuant hereto. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement.
 
ARTICLE 2.
 
BORROWER’S REPRESENTATIONS AND WARRANTIES
 
 2.1.
Representations and Warranties.

 
To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrowers hereby represent and warrant to Lender as follows:
 
(a)           Borrowers have good and marketable fee simple title to the
Properties, subject only to the Permitted Exceptions.
 
(b)           Except as previously disclosed to Lender in writing, no litigation
or proceedings are pending, or to the best of Borrowers’ knowledge threatened,
against Emeritus, any Borrower or Master Tenant or any Property, which would, if
adversely determined, reasonably be expected to cause a Material Adverse Change
with respect to Emeritus, any Borrower or Master Tenant or any Property. There
are no pending Environmental Proceedings and Borrowers have no knowledge of any
threatened Environmental Proceedings or any facts or circumstances which would
reasonably be expected to give rise to any future Environmental Proceedings,
 
(c)           Each Borrower is a duly organized and validly existing limited
liability company or limited partnership, as the case may be, and has full power
and authority to execute, deliver and perform all Loan Documents to which such
Borrower is a party, and such execution, delivery and performance have been duly
authorized by all requisite action on the part of each Borrower. The sole member
of each limited liability company Borrower is Emeritus and the sole general
partner of each limited partnership Borrower is ESC G.P. II, Inc.
 
 



 
--
#3849664.10
 
17

--------------------------------------------------------------------------------

 

(d)   Emeritus is a duly organized and validly existing corporation and has full
power and authority to execute, deliver and perform all Loan Documents to which
it is a party, and such execution, delivery and performance have been duly
authorized by all requisite action on the part of Emeritus.
 
(e)           No consent, approval or authorization of or declaration,
registration or filing with any Governmental Authority or nongovernmental person
or entity, including any creditor or owner of any Borrower, Emeritus or any
Master Tenant, is required in connection with the execution, delivery and
performance of this Agreement or any of the Loan Documents other than the
recordation of the Mortgages and the Assignments of Rents and the filing of the
UCC-1 Financing Statements, except for such consents, approvals or
authorizations of or declarations or filings with any Governmental Authority or
non-governmental person or entity which have been obtained as of any date on
which this representation is made or remade.
 
(f)           The execution, delivery and performance of this Agreement, the
execution and payment of the Note and the granting of the Mortgages and other
security interests under the other Loan Documents have not constituted and will
not constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which any Borrower, any Master Tenant or
Emeritus is a party or may be bound or affected, or a violation of any law or
court order which affects any of the Properties, any part thereof, any interest
therein, or the use thereof.
 
(g)           There is no Default or Event of Default under this Agreement or
the other Loan Documents.
 
(h)           (i) No condemnation of any portion of any Property, (ii) no
condemnation or relocation of any roadways abutting any, Property, and (iii) no
proceeding to deny access to any Property from any point or planned point of
access to any Property, has commenced or, to the best of any Borrower’s
knowledge, is contemplated by any Governmental Authority.
 
(i)           All Required Permits have been duly issued and are in full force
and effect for each of the Facilities, except where the failure to obtain or
maintain the same would not reasonably be expected to result in a Material
Adverse Change.
 
(j)           Each Facility is in compliance in all material respects with the
requirements of all Reimbursement Contracts applicable to such Facility.
 
(k)           No Property or the use thereof violates (i) any Law (including
subdivision, zoning, building, environmental protection and wetland protection
Laws), or (ii) any building permits, restrictions of record, or agreements
affecting any Property or any part thereof. Neither the zoning authorizations,
approvals or variances nor any other right to use any Facility are to any extent
dependent upon or related to any real estate other than the Property on which
such Facility is located.
 
(l)           No brokerage fees or commissions are payable by or to any person
in connection with this Agreement or the Loan.
 
 



 
--
#3849664.10
 
18

--------------------------------------------------------------------------------

 
(m)   All financial statements and other information previously prepared and
furnished by Emeritus, Borrowers and the Master Tenants to Lender in connection
with the Loan are true, complete and correct in all material respects and fairly
present the financial conditions of the subjects thereof as of the respective
dates thereof and do not fail to state any material fact necessary to make such
statements or information not misleading, and no Material Adverse Change with
respect to Emeritus, any Borrower, any Master Tenant or any Facility has
occurred since the respective dates of such statements and information..  No
Borrower or Master Tenant has any material liability, contingent or otherwise,
not disclosed in such financial statements.
 
(n)           Except as disclosed by Borrowers to Lender in writing, (i) each of
the Facilities is in compliance with all applicable Environmental Laws; (ii) no
Borrower or Master Tenant nor, to the best of Borrowers’ knowledge, any other
person or entity, has ever caused or permitted any Hazardous Material to be
placed, held, located or disposed of on, under, at or in a manner to affect any
Facility, or any part thereof, and no Facility has never been used (whether by
Borrower or, to the best knowledge of Borrowers, by any Master Tenant or any
other person or entity) for any activities involving, directly or indirectly,
the use, generation, treatment, storage, transportation, or disposal of any
Hazardous Material; (iii) no Facility and no Borrower or Master Tenant is
subject to any existing, pending, or, to the best of Borrowers’ knowledge,
threatened investigation or inquiry by any Governmental Authority pursuant to
any Environmental Law, and no Facility is subject to any remedial obligations
under any applicable Environmental Law; and (iv) there is no underground tank,
vessel, or similar facility for the storage, containment or accumulation of
Hazardous Materials of any sort on, under or affecting any of the Properties.
 
(o)           Each Property is taxed separately without regard to any other
property and for all purposes each Property may be mortgaged, conveyed and
otherwise dealt with as an independent parcel.
 
(p)           Except for Residency Agreements which have been entered into in
the ordinary course of operation of the Facilities and except for the Operating
Leases and other Leases disclosed to Lender in writing, there are no Leases,
subleases or other arrangements for occupancy of space within any of the
Properties.
 
(q)           There is no uncured default by any Master Tenant under any of the
Operating Leases.
 
(r)           The Loan is not being made for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation G, T, U or X issued by
the Board of Governors of the Federal Reserve System, and Borrower agrees to
execute all instruments necessary to comply with all the requirements of
Regulation U of the Federal Reserve System,
 
(s)           No Borrower, Master Tenant or Emeritus is a party in interest to
any plan defined or regulated under ERISA, and none of the assets of any
Borrower, Master Tenant or Emeritus are “plan assets” of any employee benefit
plan covered by ERISA or Section 4975 of the Internal Revenue Code.
 
 



 
--
#3849664.10
 
19

--------------------------------------------------------------------------------

 

(t)   No Borrower, Emeritus or Master Tenant is a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.
 
(u)           Each Borrower’s place of formation or organization is the State of
Delaware and each Borrower is duly qualified to conduct business in the state in
which the Facility owned by such Borrower is located.
 
(v)           No Borrower, Master Tenant or Emeritus is (or will be) a person
with whom Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Facilities and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be
associated with such persons. In addition, each Borrower hereby agrees to
provide to Lender with any additional information Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities.
 
(w)           All provider agreements, certifications, governmental licenses,
permits, regulatory agreements or other material agreements and improvements,
including certificates of operation, completion and occupancy, and state
assisted-living facility licenses or other licenses required by healthcare
Governmental Authorities for the legal and intended use and occupancy of each
Facility (collectively, the “Healthcare Licenses”) have been obtained by the
Master Tenant and are in full force and effect and will remain in full force and
effect thereafter. The Master Tenant for each Facility owns and/or possesses and
holds (or upon issuance will own and/or possess and hold), free from
restrictions or conflicts with the rights of others, all such Healthcare
Licenses in respect of such Facility, and operates such Facility in such a
manner that the Healthcare Licenses shall remain in full force and effect.
Lender acknowledges that none of the Facilities is or is eligible to be
certified to participate in Medicare.
 
(x)           Each Master Tenant and the operation of each Facility are in
compliance in all material respects with all Healthcare Requirements of all
Governmental Authorities having jurisdiction over the ownership, use, occupancy
or operation of any Facility, including, (i) staffing requirements, (ii) health
and fire safety codes, including quality and safety standards, (iii) accepted
professional standards and principles that apply to professionals providing
services at each Facility, (iv) Federal, state or local laws, rules, regulations
or published interpretations or policies relating to the prevention of fraud and
abuse, (v) insurance, reimbursement and cost reporting requirements, (vi)
government payment program requirements and disclosure of ownership and related
information requirements, (vii) requirements of applicable healthcare
Governmental. Authorities, including those relating to each Facility’s physical
structure and environment, licensing, quality and adequacy of medical care,
distributions of pharmaceuticals, rate setting, equipment, personnel, operating
policies and services and fee splitting, (viii) Section 1128B(b) of the Social
Security Act, as amended (42 U.S.C. Section 1320a-7(b) (Criminal Penalties for
Acts involving Federal Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute”) and (ix) any other applicable laws, regulations
or agreements for reimbursement for the type of care or services provided with
respect to each Facility.
 
 



 
--
#3849664.10
 
20

--------------------------------------------------------------------------------

 

(y)   To the best of Borrowers’ knowledge, no Master Tenant or Facility is a
target of, or participant in, any action, proceeding, suit, audit, investigation
or sanction by any healthcare Governmental Authority or any other administrative
or investigative body or entity or any other third party or any patient or
resident (including whistleblower suits, or suits brought pursuant to federal or
state false claims acts, and Medicaid, Medicare, TRICARE, state fraud or abuse
laws) which may result, directly or indirectly or with the passage of time, in
(i) the imposition of a fine, penalty, alternative, interim or final sanction, a
lower rate certification, recoupment, recovery, suspension or discontinuance of
all or part of reimbursement from any healthcare Governmental Authority,
third-party payor, insurance carrier or private payor, or a lower reimbursement
rate for services rendered, except in each case as would not reasonably be
expected to result in a Material Adverse Effect, or (ii) any other civil or
criminal remedy, in the appointment of a receiver or manager, or in the
modification, limitation, annulment, revocation, transfer, surrender, suspension
or other impairment of a Healthcare License or affect any Borrower’s or Master
Tenant’s continued participation in any third-party payor program, nor to its
knowledge has any such action, proceeding, suit, investigation proceeding or
audit been threatened, except in each case as could not reasonably be expected
to result in a Material Adverse Effect.
 
(z)           To the best of Borrowers’ knowledge, there are no agreements with
Residents of any Facility or with any other persons or organizations, which
deviate in any material adverse respect from, or which conflict with, any
Healthcare Requirements and all resident records at each Facility, including
resident accounts records, are maintained in all material respects in accordance
with applicable Healthcare Requirements.
 
(aa)           Neither the execution and delivery of this Agreement and the
other Loan Documents, nor the performance thereof by Borrowers or the Master
Tenant will (i) adversely affect, in any material respect, or materially reduce
the right of any Facility to receive any payments or reimbursements which such
Facility is eligible to receive as of the date of this Agreement, or (ii)
materially adversely affect the Healthcare Licenses.
 
(bb)           To the best of Borrowers’ knowledge, each Facility is in
compliance in all material respects with all requirements and conditions of each
Reimbursement Contract currently in effect with respect to such Facility and
each such Reimbursement Contract is in full force and effect and in good
standing.
 
(cc)           To the best of Borrowers’ knowledge, all cost reports and
financial reports submitted to any third party payor have been materially
accurate and complete as of the date of submission and have not been misleading
in any material respects and no Borrower has received any notice or has any
actual knowledge that any cost reports or financial reports submitted to any
third party payor were materially inaccurate or incomplete when submitted. To
the best of Borrowers’ knowledge, except as have been disclosed to Lender in
writing, there are no material recoupment claims made or contests pending or
threatened with respect to any Facility.
 
(dd)           Except as disclosed in writing to Lender, no Master Tenant has
received any notice of any claim, requirement or demand of any governmental
authority, accreditation body, third party payor or any insurance body having or
claiming any licensing, certifying, supervising, evaluating or accrediting
authority over any of the Facilities to rework or redesign any Facility, its
professional staff or its professional services, procedures or practices in any
material respect
 
 



 
--
#3849664.10
 
21

--------------------------------------------------------------------------------

 

or to provide additional furniture, fixtures, equipment or inventory so as to
make such Facility conform to or comply with any Law.
 
(ee)           Borrowers have delivered or caused to be delivered to Lender true
and correct copies of all inspection reports relating to each of the Facilities,
issued by any governmental authority or accreditation body during the most
recent licensing period, together with all plans of correction relating thereto.
 
 2.2.
Survival of Representations and Warranties.

 
Borrowers agree that all of the representations and warranties set forth in
Section 2.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Closing and, except for matters which have been disclosed by
Borrowers and approved by Lender in writing and except for any representations
and warranties that relate to a specific point in time, at all times thereafter.
It shall be a condition precedent to the Loan Closing that each of said
representations and warranties is true and correct in all material respects as
of the date of the Loan Closing and disbursement of Loan proceeds at the Loan
Closing shall be deemed to be a reaffirmation by Borrowers that each of the
representations and warranties is true and correct in all material respects as
of the date of such disbursement.
 
ARTICLE 3.
 
LOAN AND LOAN DOCUMENTS
 
 3.1.
Agreement to Borrow and Lend.

 
Borrowers agree to borrow from Lender and Lender agrees to lend to Borrowers the
Loan in the principal amount of One Hundred Twelve Million and No/100 Dollars
($112,000,000.00), for the purposes and subject to all of the terms, provisions
and conditions contained in this Agreement and the other Loan Documents. If
Lender consists of more than one party, the obligations of each such party with
respect to the amount it has agreed to loan to Borrowers shall be several (and
not joint and several) and shall be limited to its proportionate share of the
Loan and of each advance.
 
 3.2.
Loan Documents.

 
Borrowers agree that they will, on or before the Loan Closing Date, execute and
deliver or cause to be executed and delivered to Lender the following documents
in form and substance acceptable to Lender;
 
(a)           The amended and restated promissory note (collectively, the
“Note”) in the aggregate principal amount of the Loan executed by Borrowers, as
their joint and several obligations, and payable to Lender.
 
(b)           The Mortgages.
 
(c)           The Assignments of Rents.
 
(d)           The Environmental Indemnities.
 
 



 
--
#3849664.10
 
22

--------------------------------------------------------------------------------

 

(e)   The Guaranty.
 
(f)           The Transfer and Assignment.
 
(g)           With respect to each Facility, an Assignment and Subordination of
Operating Lease from the Master Tenant in favor of Lender whereby the Operating
Lease for such Facility is assigned to Lender as security for the Obligations
and the Operating Lease is subordinated to the Mortgage on such Facility and the
Obligations.
 
(h)           Such other documents, instruments or certificates as Lender may
reasonably require, including such documents as Lender in its sole discretion
deems necessary or appropriate to effectuate the terms and conditions of this
Agreement and the Loan Documents, and to comply with the laws of each State.
 
Borrowers authorize Lender to file such UCC financing statements (each, a “UCC-1
Financing Statement”) as Lender determines are advisable or necessary to perfect
or notify third parties of the security interests intended to be created by the
Loan Documents. The foregoing authorization includes Borrowers’ irrevocable
authorization for Lender at any time and from time to time to file any initial
financing statements and amendments thereto that describe the collateral as “all
assets” of Borrowers or words of similar effect.
 
 3.3.
Term of the Loan.

 
All principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Maturity Date.
 
 
 3.4.
Prepayments.

 
Borrowers shall have the right to make prepayments of the Loan, in whole or in
part, without prepayment penalty, upon not less than seven (7) days prior
written notice to Lender. No prepayment of all or part of the Loan shall be
permitted unless same is made together with the payment of all interest accrued
on the Loan through the date of prepayment and an amount equal to all Breakage
Costs and reasonable attorneys’ fees and disbursements incurred by Lender as a
result of the prepayment.
 
 
 3.5.
Required Principal Payments.

 
(a)           Commencing on December 1, 2011, and continuing on the first day of
each month thereafter through and including November 1, 2012, in addition to and
not in lieu of each interest installment due hereunder, Borrowers will make
equal monthly principal payments of $500,000.00;
 
(b)           Commencing on December 1, 2012, and continuing on the first day of
each month thereafter through the Maturity Date, in addition to and not in lieu
of each interest installment due hereunder, Borrowers will make equal monthly
principal payments of $250,000.00;
 
(c)           Commencing on June 1, 2012, and continuing on the first day of
each month thereafter through the Maturity, if Borrowers shall not be in
compliance with the “Debt Yield
 
 



 
--
#3849664.10
 
23

--------------------------------------------------------------------------------

 

Covenant” as set forth in Section 8.12, in addition to and not in lieu of any
other installments of interest or principal required hereunder, Borrowers will
make equal monthly principal payments of $250,000.00 until such time as the
Borrowers shall have delivered to Lender a Quarterly Compliance Certificate in
accordance with Section 8.13(d) evidencing that Borrowers are in compliance with
the applicable “Debt Yield Covenant”;
 
(d)           On or before May 1, 2012, in addition to, and not in lieu of, all
other payments required hereunder, Borrowers shall have paid to Lender an amount
equal to or in excess of the aggregate amount of Allocated Loan Amounts for at
least six Facilities hereunder, provided, that in no event shall the aggregate
outstanding balance under the Note after such payment or payments be more than
$68,017,000.00;
 
(e)     If, as of August 1, 2012, the aggregate outstanding balance under the
Note is in excess of $35,435,000.00, then commencing on such date and continuing
on the first day of each month thereafter through and including the earlier of
(i) the date on which the aggregate outstanding balance under the Note is equal
to or less than $35,435,000.00, and (ii) October 1, 2012, in addition to, and
not in lieu of, all other payments required hereunder, Borrowers will make equal
monthly principal payments of $1,000,000.00;
 
(f)            On or before November 1, 2012, in addition to, and not in lieu
of, all other payments required hereunder, Borrowers shall have paid to Lender
an amount equal to or in excess of the aggregate amount of Allocated Loan
Amounts for at least four additional Facilities hereunder (such that the total
number of Facilities for which prepayment has been made is at least 10),
provided, that in no event shall the aggregate outstanding balance under the
Note after such payment or payments be more than $35,435,000.00;
 
(g)         On or before August 1, 2013, in addition to, and not in lieu of, all
other payments required hereunder, Borrowers shall have paid to Lender an amount
equal to or in excess of the aggregate amount of Allocated Loan Amounts for at
least two additional Facilities hereunder (such that the total number of
Facilities for which prepayment has been made is at least 12), provided, that in
no event shall the aggregate outstanding balance under the Note after such
payment or payments be more than $21,282,000.00; and
 
 (h)         All principal of the Loan, if not sooner paid, shall be due and
payable in full on the Maturity Date.
 
 3.6
 .
Late Charge.

 
Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than ten (10) days after the date said amount was due and payable
shall incur a fee (the “Late Charge”) equal to the greater of four percent (4%)
of the amount of such payment or Twenty-Five Dollars ($25.00), which payment
shall be in addition to all of Lender’s other rights and remedies under the Loan
Documents, provided that no Late Charge shall apply to the final payment of
principal on the Maturity Date.
 



 
--
#3849664.10
 
24

--------------------------------------------------------------------------------

 

3.7       Reconveyance of Mortgages Upon Agency Loan Closings or Other
Transactions.
 
Upon either (a) the Agency Loan Closing with respect to any Facility, or (b)
subject to Section 8.24 and Lender’s prior consent, the closing of (1) any other
refinancing of the Loan or any of the Facilities, or (2) the conveyance of any
Facility, provided in any case there is then no Default or Event of Default,
Lender will cause the Mortgage encumbering that Facility to be fully released
(or assigned, restated and replaced), subject to (aa) payment of (1) the
applicable Allocated Loan Amount for such Facility in connection with an Agency
Loan Closing, or (2) an amount equal to one hundred twenty percent (120%) of the
Allocated Loan Amount for such Facility in connection with any other transaction
for which the release of a Mortgage is required, and (bb) reimbursement by such
Borrower of all Lender’s reasonable out-of-pocket costs and expenses in
connection with such release or replacement. From and after the date the
Mortgage encumbering any Facility is released or replaced as provided herein,
the Borrower owning such Facility shall be automatically released from any
liability for payment of the Loan or for any other obligation under any of the
Loan Documents other than such Borrower’s liability and obligations under the
Environmental Indemnity with respect to the such Facility, which liability and
obligations shall remain in full force and effect. After the release or
replacement of a Mortgage from any Facility as provided herein, all references
to Borrowers in this Agreement and the other Loan Documents shall not include
such released Borrower.
 
ARTICLE 4.
 
INTEREST
 
 4.1.
Interest Rate.

 
(a)           The Loan will bear interest at the Adjusted LIBOR Rate which will
be the Applicable Rate hereunder, unless the Adjusted Base Rate or the Default
Rate is applicable. Adjustments in the Adjusted LIBOR Rate shall occur on the
first day of each calendar month throughout the term of the Loan.
 
(b)           If Lender determines (which determination shall be conclusive and
binding upon Borrowers, absent manifest error) (i) that no adequate basis exists
for determining the LIBOR Rate, or (ii) that, due to circumstances affecting the
London interbank market generally, the LIBOR Rate will not adequately and fairly
reflect the cost to Lender of funding the Loan, or (iii) that any applicable Law
or regulation or compliance therewith by Lender prohibits or restricts or makes
impossible the charging of interest based on the LIBOR Rate, or (iv) that the
Adjusted LIBOR Rate would be in excess of the maximum interest rate which
Borrowers may by law pay and Lender so notifies Borrowers in writing, then until
Lender notifies Borrowers in writing that the circumstances giving rise to such
suspension no longer exist, interest shall accrue and be payable at the Adjusted
Base Rate.
 
(c)           Interest at the Applicable Rate (whether the Adjusted, LIBOR Rate,
the Adjusted Base Rate or the Default Rate, as applicable) shall be calculated
for the actual number of days elapsed on the basis of a 360-day year, including
the first date of the applicable period to, but not including, the date of
repayment.
 
 



 
--
#3849664.10
 
25

--------------------------------------------------------------------------------

 

4.2     Interest Rate Agreements.
 
(a)           If Borrowers institute an interest rate hedging program through
the purchase of an interest rate swap, cap or such other interest rate
protection product (“Interest Rate Protection Product”) from Lender or any
Affiliate of Lender, Borrowers shall enter into such party’s customary form of
agreement (“Interest Rate Agreement”) relating to such Interest Rate Protection
Product. Any indebtedness incurred pursuant to an Interest Rate Agreement
entered into by Borrowers and Lender or any Affiliate of Lender shall constitute
Obligations secured by the Mortgages and any other collateral for the Loan to
the same extent and effect as if the terms and provisions of such Interest Rate
Agreement were set forth herein, whether or not the aggregate of such
indebtedness, together with the disbursements made by Lender of the proceeds of
the Loan, shall exceed the face amount of the Note.
 
(b)           Borrowers hereby collaterally assign to Lender any and all
Interest Rate Protection Products purchased or to be purchased by Borrowers in
connection with the Loan, as security for the Loan, and agree to provide Lender
with any additional documentation requested by Lender in order to confirm or
perfect such security interest during the term of the Loan. If Borrowers obtain
an Interest Rate Protection Product from a party other than Lender or an
Affiliate of Lender, Borrowers shall deliver to Lender such third party’s
consent to such collateral assignment. No Interest Rate Protection Product
purchased from a third party may be secured by an interest in any Borrower or
any Property.
 
ARTICLE 5.
 
COSTS OF MAINTAINING LOAN
 
 5.1.
Increased Costs and Capital Adequacy.

 
(a)           Borrowers recognize that the cost to Lender of maintaining the
Loan or any portion thereof may fluctuate and, Borrowers agree to pay Lender
additional amounts to compensate Lender for any increase in its actual costs
incurred in maintaining the Loan or any portion thereof outstanding or for the
reduction of any amounts received or receivable from Borrowers as a result of:
 
(i)           any change after the date hereof in any applicable Law, regulation
or treaty, or in. the interpretation or administration thereof, or by any
domestic or foreign court, (A) changing the basis of taxation of payments under
this Agreement to Lender (other than taxes imposed on all or any portion of the
overall net income or receipts of Lender), or (B) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lender (which includes the Loan or any
applicable portion thereof), or (C) imposing on Lender, or the London interbank
market generally, any other condition affecting the Loan, provided that the
result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrowers by Lender under the Loan Documents; or
 
(ii)           the maintenance by a Lender of reserves in accordance with
reserve requirements promulgated by the Board of Governors of the Federal
Reserve System of the
 


 
--
#3849664.10
 
26

--------------------------------------------------------------------------------

 

United States with respect to “Eurocurrency Liabilities” of a similar term to
that of the applicable portion of the Loan (without duplication for reserves
already accounted for in the calculation of a LIBOR Rate pursuant to the terms
hereof).
 
(b)           If the application of any Law, rule, regulation or guideline
adopted or arising out of the July, 1988 report of the Basel Committee on
Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards”, or the adoption after
the date hereof of any other Law, rule, regulation or guideline regarding
capital adequacy, or any change after the date hereof in any of the foregoing,
or in the interpretation or administration thereof by any domestic or foreign
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender, with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has the effect
of reducing the rate of return on Lender’s capital to a level below that which
Lender would have achieved but for such application, adoption, change or
compliance (taking into consideration the policies of Lender with respect to
capital adequacy), then, from time to time Borrowers shall pay to Lender such
additional amounts as will compensate Lender for such reduction with respect to
any portion of the Loan outstanding.
 
(c)           Any amount payable by Borrower under Section 5,1(a). or Section
5.1(b) shall be paid within five (5) days of receipt by Borrowers of a
certificate signed by an authorized officer of Lender setting forth in
reasonable detail the amount due and the basis for the determination of such
amount, which statement shall be conclusive and binding upon Borrowers, absent
manifest error. Failure on the part of Lender to demand payment from Borrowers
for any such amount attributable to any particular period shall not constitute a
waiver of Lender’s right to demand payment of such amount for any subsequent or
prior period. Lender shall use reasonable efforts to deliver to Borrowers prompt
notice of any event described in Section 5.1(a) or Section 5.1(b) of the amount
of the reserve and capital adequacy payments resulting therefrom and the reasons
therefor and of the basis of calculation of such amount; provided, however, that
any failure by Lender to so notify Borrowers shall not affect their obligation
to pay the reserve and capital adequacy payment resulting therefrom.
 
 5.2.
 
Borrower Withholding.

 
If by reason of a change in any applicable Laws occurring after the date hereof,
any Borrower is required by Law to make any deduction or withholding in respect
of any taxes (other than taxes imposed on or measured by the net income of
Lender or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Note to the maximum extent permitted by law, the sum due
from Borrowers in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.
 



 
--
#3849664.10
 
27

--------------------------------------------------------------------------------

 



ARTICLE 6.
LOAN EXPENSE AND ADVANCES
 
 6.1.
Loan and Administration Expenses.

 
Borrowers unconditionally agree to pay, all reasonable expenses of the Loan,
including all amounts payable pursuant to Sections 6.2 and 6.3 and any and all
other reasonable fees owing to Lender pursuant to the Loan Documents, and also
including, without limiting the generality of the foregoing, all recording,
filing and registration fees and charges, mortgage or documentary taxes, all
insurance premiums, title insurance premiums and other charges of the Title
Insurer, reasonable printing and photocopying expenses, survey fees and charges,
cost of certified copies of instruments, cost of premiums on surety company
bonds and the Title Policy, charges of the Title Insurer or other escrowee for
administering disbursements, all reasonable fees and disbursements of Lender’s
Environmental Consultant, all appraisal fees, insurance consultant’s fees,
travel related expenses and all reasonable costs and expenses incurred by Lender
in connection with the determination of whether or not Borrowers have performed
their obligations hereunder or have satisfied any conditions precedent to the
obligations of Lender hereunder and, if any Default or Event of Default occurs
hereunder or under any of the Loan Documents or if the Loan or Note or any
portion thereof is not paid in full when and as due, all reasonable costs and
expenses of Lender (including, without limitation, court costs and counsel’s
reasonable fees and disbursements and reasonable fees and costs of paralegals)
incurred in attempting to enforce payment of the Loan and expenses of Lender
incurred (including court costs and reasonable counsel’s fees and disbursements
and fees and costs of paralegals) in attempting to realize, while a Default or
Event of Default exists, on any security or incurred in connection with the sale
or disposition (or preparation for sale or disposition) of any security for the
Loan. Borrowers agree to pay all brokerage, finder or similar fees or
commissions payable in connection with the transactions contemplated hereby and
shall indemnify and hold Lender harmless against all claims, liabilities, costs
and expenses (including attorneys’ fees and expenses) incurred in relation to
any claim by broker, finder or similar person.
 
6.2.
 
Loan Origination Fee.

 
Borrowers shall pay to Lender on or before the Loan Closing Date a loan
origination fee in the amount of $1,288,000.00. Such fee is fully earned and
non-refundable upon the Loan Closing.
 
6.3.
 
Lender’s Attorney Fees and Disbursements.

 
Borrowers agree to pay Lender’s reasonable attorney fees and disbursements
incurred in connection with this Loan, including (i) the preparation of this
Agreement and the other Loan Documents and the preparation of the closing
binders, (ii),the disbursement and administration of the Loan and (iii)
enforcement of the terms of this Agreement and the other Loan Documents.
 
 6.4.
 
Payment of Fees and Expenses.

 
Borrowers shall pay all expenses and fees incurred by Lender in connection with
the Loan on the Loan Closing Date (unless sooner required herein). Lender may
pay Loan expenses
 



 
--
#3849664.10
 
28

--------------------------------------------------------------------------------

 

which are the obligation of Borrowers hereunder from the proceeds of the Loan.
Lender may require the payment of outstanding fees and expenses as a condition
to disbursement of the Loan.
 
6.5.
 
Expenses and Advances Secured by Loan Documents.

 
Any and all advances or payments made by Lender under this Article 6 from time
to time, and any amounts expended by Lender pursuant to Section 12.2, shall, as
and when advanced or incurred, constitute additional indebtedness evidenced by
the Note and secured by the Mortgage and the other Loan Documents.
 
6.6.
 
Right of Lender to Make Advances to Cure Defaults.

 
In the event that Borrowers fail to perform any of their covenants, agreements
or obligations contained in this Agreement or any of the other Loan Documents
(including the obligation to pay accrued interest upon the Loan when due) (after
the expiration of applicable grace periods, except in the event of an emergency
or other exigent circumstances), Lender may (but shall not be required to)
perform any of such covenants, agreements and obligations, and any amounts
expended by Lender in so doing and shall constitute additional indebtedness
evidenced by the Note and secured by the Mortgages and any other collateral for
the Loan and shall bear interest at a rate per annum equal to the Applicable
Rate (or Default Rate following an Event of Default).
 
ARTICLE 7.
CONDITIONS TO CLOSING THE LOAN
 
 7.1.
Conditions to Closing.

 
Borrowers agree that Lender’s obligation to close and disburse the Loan in
accordance with Section 7.2 is conditioned upon Borrowers’ delivery, performance
and satisfaction of the following conditions precedent in form and substance
satisfactory to Lender in its sole discretion:
 
(a)           Loan Documents.  The Loan Documents shall have been duly executed
and delivered to Lender and the Mortgages and the Assignments of Rents shall
have been delivered to the Title Company with unconditional authorization to
record the same and Lender shall have been unconditionally authorized to file
all UCC-1 Financing Statements required hereunder.
 
(b)           Appraisals.  Lender shall have received and approved an Appraisal
of each Facility.
 
(c)           Operating Leases.  Lender shall have received and approved the
Operating Leases.
 
(d)           Termination of Other Leases and Management Agreements.  Other than
the Operating Leases, Residency Agreements and other Leases approved by Lender,
all Leases and management agreements affecting any of the Facilities shall have
been terminated.
 
 



 
--
#3849664.10
 
29

--------------------------------------------------------------------------------

 

    (e)      Title Policies.  The Title Company shall have unconditionally
committed to issue the Title Policies to Lender.
 
(f)           Survey.  Lender shall have received and approved an ALTA/ACSM
“Class A” Land Title Survey of each Property.
 
(g)           Insurance Requirements.  Lender shall have received and approved
certificates of insurance evidencing that insurance coverage is in effect with
respect to the Properties and Borrowers, in accordance with the Insurance
Requirements attached hereto as Exhibit A, for which the premiums have been
fully prepaid with endorsements reasonably satisfactory to Lender.
 
(h)           No Litigation.  No litigation or proceedings shall be pending or
threatened in writing which could reasonably be expected to cause a Material
Adverse Change with respect to Emeritus or any Borrower, Master Tenant or
Facility.
 
(i)           Required Permits.  Lender shall have received and approved copies
of such of the Required Permits, including all Healthcare Licenses, for each of
the Facilities as Lender may reasonably require.
 
(j)           Residency Agreements and Census Reports.  Lender shall have
received and approved all Leases (if any), the form of Tenant’s standard
Residency Agreements for each Facility, and a current census report for each
Facility, certified by the Master Tenant to be complete and correct in all
material respects.
 
(k)           Reimbursement Contracts.  Lender shall have received and approved
copies of all Reimbursement Contracts with respect to each of the Facilities.
 
(l)           Pro Forma Projection.  Lender shall have received a Pro Forma
Projection for each Facility covering the succeeding five year period.
 
(m)           Attorney Opinion Letters.  Lender shall have received customary
legal opinions from legal counsel for Emeritus, Borrowers and the Master
Tenants, covering due organization and authority and execution, delivery and
enforceability of the Loan Documents.
 
(n)           Lien Searches.  Lender shall have received current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements with respect to Emeritus, Borrowers and the Master
Tenants, demonstrating the absence of adverse claims.
 
(o)           Financial Statements.  Lender shall have received current annual
financial statements of Emeritus, in form and substance acceptable to Lender,
together with such other additional financial information regarding Emeritus,
Borrowers, the Master Tenants and the Facilities as Lender may reasonably
require.
 
(p)           Flood Hazard.  Lender shall have received and approved evidence
that none of the Properties are located in an area designated by the Secretary
of Housing and Urban Development as a special flood hazard area, or flood hazard
insurance acceptable to Lender in its
 
 



 
--
#3849664.10
 
30

--------------------------------------------------------------------------------

 

sole discretion is in full force and effect with respect to any Property which
is located in a special flood hazard area.
 
(q)           Zoning.  Borrowers shall have furnished to Lender a zoning letter
or other evidence satisfactory to Lender regarding the zoning of each Property
and compliance of the Properties with zoning and similar laws.
 
(r)           Organizational Documents.  Lender shall have received and approved
the Organizational Documents for Emeritus, each Borrower, each Master Tenant and
such of members, managers and general partners of Borrowers and the Master
Tenants as Lender may require, together with certified resolutions in form and
content satisfactory to Lender, authorizing execution, delivery and performance
of the Loan Documents, and such other documentation as Lender may reasonably
require to evidence the authority of the persons executing the Loan Documents.
 
(s)           No Default.  There shall be no Default or Event of Default by any
Borrower hereunder.
 
(t)           Environmental Reports.  Lender shall have received and approved
the Environmental Reports which shall, at a minimum, (A) demonstrate the absence
of any existing or potential Hazardous Material contamination or violations of
environmental Laws at each of the Properties, except as acceptable to Lender in
its sole and absolute discretion, (B) include the results of all sampling or
monitoring to confirm the extent of existing or potential Hazardous Material
contamination at each of the Properties, including the results of leak detection
tests for each underground storage tank located at each of the Properties, if
any, (C) describe response actions appropriate to remedy any existing or
potential Hazardous Material contamination, and report the estimated cost of any
such appropriate response, (D) confirm that any prior removal of Hazardous
Material or underground storage tanks from each of the Properties was completed
in accordance with applicable Laws, and (E) confirm whether or not any of the
Properties are located in a wetlands district.
 
(u)           Property Condition Reports.  Lender shall have received and
approved property condition reports with respect to each Facility, which shall,
at a minimum, (A) demonstrate the absence of any structural or otherwise
potentially hazardous defects in each of the Facilities, and (B) describe the
condition of each Facility, and identify defects and all reasonably necessary or
prudent repairs and/or replacements.
 
(v)           Additional Documents.  Borrowers shall have furnished to Lender
such other materials, documents, papers or requirements regarding the
Properties, Borrowers and the Master Tenants as Lender shall reasonably request.
 
(w)           No Material Adverse Change. There shall have been no Material
Adverse Change with respect to Emeritus or any Borrower, Master Tenant or
Facility.
 


 
--
#3849664.10
 
31

--------------------------------------------------------------------------------

 

7.2.      Disbursement at Loan Closing.
 
Subject to satisfaction of the conditions to closing set out in Section 7.1, on
October 27, 2011, Lender will disburse the Loan Amount to the Borrowers to
refinance the existing debt secured by the Facilities.
 
ARTICLE 8.
COVENANTS
 
Borrowers further covenant and agree as follows:
 
 8.1.
Mechanics’ Liens and Contest Thereof.

 
Borrowers will not suffer or permit any mechanics’ lien claims to be filed or
otherwise asserted against any of the Properties, other than those which
Borrowers are contesting in good faith and by appropriate proceedings which stay
the enforcement thereof, and will promptly discharge or bond over the same in
case of the filing of any claims for lien or proceedings for the enforcement
thereof.
 
 8.2.
 
Renewal of Insurance.

 
Borrowers shall cause insurance policies to be maintained in compliance with
this Agreement at all times. Borrowers shall timely or cause to be paid all
premiums on all insurance policies required hereunder, and as and when any
policies of insurance may expire, furnish to Lender, certificates evidencing
insurance coverage in effect as required hereunder with premiums prepaid, and
will furnish to Lender certificates evidencing such additional and renewal
insurance policies with companies, coverage and in amounts satisfactory to
Lender in accordance with Section 7.1(h) of this Agreement.
 
 8.3.
 
Payment of Taxes.

 
Borrowers shall pay or cause to be paid all real estate taxes and assessments
and charges of every kind upon the Properties before the same become delinquent,
provided, however, that Borrowers shall have the right to pay any such tax or
assessment under protest or to otherwise contest any such tax or assessment, but
only if (i) such contest has the effect of preventing the collection of such
taxes so contested and also of preventing the sale or forfeiture of any Property
or any part thereof or any interest therein, (ii) Borrowers have notified Lender
of their intent to contest such taxes, and (iii) Borrowers have deposited
security in form and amount satisfactory to Lender, in its sole discretion, and
have increased the amount of such security so deposited promptly after Lender’s
request therefor. If Borrowers fail to commence such contest or, having
commenced to contest the same, and having deposited such security required by
Lender for its full amount, shall thereafter fail to prosecute such contest in
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay such tax, assessment or charge, Lender may, at its
election (but shall not be required to), pay and discharge any such tax,
assessment or charge, and any interest or penalty thereon, and any amounts so
expended by Lender shall be due on demand, shall bear interest from the date of
demand at the Default Rate and shall be included in the Obligations. Borrowers
shall furnish to Lender evidence that taxes
 



 
--
#3849664.10
 
32

--------------------------------------------------------------------------------

 

and assessments are paid at least five (5) days prior to the last date for
payment of such taxes and before imposition of any penalty or accrual of
interest.
 
8.4.
 
Tax and Insurance Escrow Accounts.

 
Each Borrower shall, following the written request of Lender after the
occurrence of any Event of Default, establish and maintain at all times while
the Mortgage on a Property continues in effect an impound account (the “Impound
Account”) with Lender for payment of taxes and insurance premiums on such
Property and as security for the Loan. Each Borrower shall deposit in the
Impound Account for such Borrower’s Property, an amount determined by Lender to
be sufficient (when added to the monthly deposits described herein) to pay the
next due installment of real estate taxes and assessments on such Property at
least one (1) month prior to the due date or the delinquency date thereof (as
Lender shall determine) and the next due annual insurance premiums with respect
to such Property at least one (1) month prior to the due date thereof. Borrowers
shall pay to Lender, concurrently with the monthly payments due under the Note,
deposits in an amount equal to one-twelfth (1/12) of the amount of the annual
taxes that will next become due and payable on each Property (the “Monthly Tax
Impound”), plus one-twelfth (1/12) of the amount of the annual insurance
premiums that will next become due and payable on insurance policies which
Borrowers are required to maintain hereunder (the “Monthly Insurance Impound”),
each, as estimated and determined by Lender. The Monthly Tax Impound or Monthly
Insurance Impound, and the payments of interest or principal or both, payable
pursuant to the Note, shall be added together and shall be paid as an aggregate
sum by Borrowers to Lender. If Lender at any time determines that the Monthly
Tax Impound or Monthly Insurance Impound for any Property is insufficient,
Lender may in its discretion adjust the required monthly payments of such
amounts, and Borrowers shall be obligated to pay the increased amounts for the
Monthly Tax Impound or Monthly Insurance Impound commencing with the next
monthly payment date under the Note. So long as no Default or Event of Default
has occurred and is continuing, all sums in the Impound Account shall be held by
Lender in the Impound Account and used to pay Taxes and Insurance Premiums
before the same become delinquent. Borrowers shall be responsible for ensuring
the receipt by Lender, at least thirty (30) days prior to the respective due
date or the delinquency date for payment thereof (as Lender shall determine), of
all bills, invoices and statements for all taxes and insurance premiums to be
paid from the Impound Account, and so long as no Event of Default has occurred
and is continuing, Lender shall pay the governmental authority or other party
entitled thereto directly to the extent funds are available for such purpose in
the Impound Account. In making any payment from the Impound Account, Lender
shall be entitled to rely on, any bill, statement or estimate procured from the
appropriate public office or insurance company or agent without any inquiry into
the accuracy of such bill, statement or estimate and without any inquiry into
the accuracy, validity, enforceability or contestability of any tax, assessment,
valuation, sale, forfeiture, tax lien or title or claim thereof. Lender shall
pay no interest on funds contained in the Impound Account to Borrowers and any
interest or other earnings on funds deposited in the Impound Account shall be
solely for the account of Lender. If the total funds in the Impound Account
shall exceed the amount of payments actually applied by Lender for the purposes
of the Impound Account, such excess may be credited by Lender on subsequent
payments to be made hereunder or, at the option of Lender, refunded to
Borrowers. In allocating such excess, Lender may deal with the person shown on
the records of Lender to be the owner of the applicable Property. If, however,
the Impound Account shall not contain sufficient funds to pay the sums required
when the same
 



 
--
#3849664.10
 
33

--------------------------------------------------------------------------------

 

shall become, due and payable, Borrowers . shall, within ten (10) days after
receipt of written notice thereof, deposit with Lender the full amount of any
such deficiency. The Impound Account shall not constitute a trust fund and may
be commingled with other monies held by Lender.
 
8.5.
 
Personal Property.

 
All of the personal property, fixtures, attachments and equipment delivered
upon, attached to or used in connection with the operation of each Property
shall always be located at such Property or at the corporate or regional offices
of Borrowers and shall be kept free and clear of all liens, encumbrances and
security interests. Notwithstanding the foregoing, Borrowers may in the ordinary
course of business, enter into personal property leases of equipment for use in
connection with the Facilities provided that the annual lease payments on all
equipment leases then in effect do not exceed $15,000.00 per Facility.
 
8.6.
 
Operating Leases.

 
Borrowers shall maintain the Operating Leases in full force and effect. No
Borrower shall enter into any material amendment or modification of any of the
provisions of any Operating Lease without Lender’s prior written consent, which
consent. shall not be unreasonably withheld, conditioned or delayed and which
consent may not be withheld if such amendment or modification is required to
ensure the ongoing compliance of the Property with applicable law. No Borrower
shall accept any waiver or release of any Master Tenant’s material obligations
under any Operating Lease, or suffer or permit any termination of any Operating
Lease other than as a result of the occurrence of an Event of Default
thereunder, without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed and which consent may not be
withheld if such waiver or release is required to ensure the ongoing compliance
of the Property with applicable law. Borrowers shall promptly deliver written
notice to Lender of any default by any Master Tenant under any Operating Lease
which has not been cured within any applicable cure period thereunder. Each
Borrower further agrees not to invoke any of its remedies under any Operating
Lease without Lender’s prior written consent which will not be unreasonably
withheld.
 
 8.7.
Leasing Restrictions.

 
Without the prior written consent of Lender (such consent not to be unreasonably
withheld, conditioned or delayed), Borrowers shall not and shall not permit any
Master Tenant to (i) enter into any non-residential Lease other than arms-length
Leases of non-residential space in the Facilities entered into in the ordinary
course of business, (ii) accept any rental payment under any Lease more than one
month in advance of its due date (except in circumstances where a Resident of
the Facilities intends to be away from the Facilities for a period in excess of
one month), or (iii) enter into any Lease or occupancy agreement other than
arms-length transactions in the ordinary course of operation of the Facilities,
Borrowers will not and will not permit any Master Tenant to enter into any
Residency Agreement or other residential occupancy agreement for a term of more
than one year without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned, or delayed, and all Residency Agreements and
other
 



 
--
#3849664.10
 
34

--------------------------------------------------------------------------------

 

agreements for occupancy of any Unit shall be on a form approved by Lender
without material modification.
 
 8.8.
Condition of Properties.

 
Borrowers will keep or cause to be kept all buildings, improvements and
equipment located on or used in connection with each Property in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all needed and proper repairs, renewals, replacements, additions, and
improvements thereto to keep the same in good operating condition, reasonable
wear and tear excepted.
 
 8.9.
Inventory and Equipment.

 
Each Borrower will maintain or cause to be maintained sufficient inventory and
equipment of types and quantities at its Facility to adequately operate such
Facility.
 
 8.10.
Lender’s Attorneys’ Fees for Enforcement of Agreement.

 
In case of any Default or Event of Default hereunder, Borrowers (in addition to
Lender’s attorneys’ fees, if any, to be paid pursuant to Section 6.3) will pay
Lender’s and Lender’s attorneys’ and paralegal fees (including, without
limitation, any attorney and paralegal fees and costs incurred in connection
with any litigation or bankruptcy or administrative hearing and any appeals
therefrom and any post-judgment enforcement action including, without
limitation, supplementary proceedings) in connection with the enforcement of
this Agreement; without limiting the generality of the foregoing, if at any time
or times hereafter Lender or Lender employs counsel (whether or not any suit has
been or shall be filed and whether or not other legal proceedings have been or
shall be instituted) for advice or other representation with respect to any
Property, this Agreement, or any of the other Loan Documents, or to protect,
collect, lease, sell, take possession of, or liquidate any of any Property, or
to attempt to enforce any security interest or lien in any portion of any
Property, or to enforce any rights of Lender and Lender or Borrowers’
obligations hereunder, then in any of such events all of the reasonable
attorneys’ fees arising from such services, and any reasonable expenses, costs
and charges relating thereto (including reasonable fees and costs of
paralegals), shall constitute an additional liability owing by Borrowers to
Lender and Lender, payable on demand.
 
 8.11.
Appraisals.

 
Lender shall have the right to obtain new or updated Appraisals of the
Facilities from time to time. Borrowers shall cooperate with Lender in this
regard If the Appraisal is obtained to comply with this Agreement or any
applicable law or regulatory requirement, or bank policy promulgated to comply
therewith, or if an Event of Default exists, Borrower shall pay for any such
Appraisal upon Lender’s request.
 
 8.12.
Debt Yield Covenant.

 
Until the Obligations are indefeasibly fully paid and satisfied, the minimum
Debt Yield for the Facilities shall be as follows. This covenant (“Debt Yield
Covenant”) shall be tested for
 



 
--
#3849664.10
 
35

--------------------------------------------------------------------------------

 

each calendar quarter at the end of each calendar quarter commencing with the
calendar quarter ending March 31, 2012.
 
Quarter ending
Minimum Debt Yield
March 31, 2012
7.50%
June 30, 2012
7.50%
September 30, 2012
8.00%
December 31, 2012
8.50%
March 31, 2013
8.75%
June 30, 2013
9.00%
September 30, 2013
9.50%
December 31, 2013
10.00%
March 31, 2014
10.50%
June 30, 2014
11.00%
September 30, 2014
11.00%



 
Notwithstanding anything to the contrary, if Borrowers shall fail to comply with
the Debt Yield Covenant, the same shall not constitute an Event of Default so
long as Borrowers are making the additional principal payments triggered by such
failure as and when the same are due pursuant to Section 3.5(c).
 
 8.13.
Financial Information.

 
Borrowers shall deliver or cause to be delivered to Lender the following, all of
which shall be in form satisfactory to Lender:
 
(a)           Internally prepared quarterly and year-to-date financial
statements for each Facility, including occupancy statistics and payor mix,
within 45 days after the end of each fiscal quarter (other than the fourth
quarter);
 
(b)           Quarterly internally prepared financial statements for Emeritus
within 60 days after the end of each fiscal quarter, certified as correct and
complete by the chief financial officer or other financial officer of Emeritus
reasonably acceptable to Lender;
 
(c)           Annual consolidated and consolidating financial statements for
Emeritus within 120 days after the end of each fiscal year, which financial
statements shall be audited by a CPA acceptable to Lender;
 
(d)           Within 45 days after the end of each calendar quarter, Quarterly
Compliance Certificates in the form of Exhibit B attached with respect to the
Emeritus Covenants and the Borrower Covenants;
 
(e)           Within 45 days after the end of each month, Margin Calculation
Certificates in the form of Exhibit B-1 attached with respect to the calculation
of the Applicable Margin;
 
(f)
 



 
--
#3849664.10
 
36

--------------------------------------------------------------------------------

 

Copies of all state or federal regulatory, survey or reimbursement reports or
documentation regarding each of the Facilities, within ten (10) days after
request by Lender.
 
All such financial statements shall be presented in a format reasonably approved
by Lender. Borrowers shall provide such additional financial information as
Lender reasonably requires. Upon reasonable prior notice from Lender, Borrowers
shall during regular business hours permit Lender or any of its agents or
representatives to have access to and examine all of its books and records
regarding the Properties, but such access rights shall be exercised in a manner
not unreasonably disruptive to operation of the Facilities and shall be subject
to all applicable Laws governing the confidentiality of Residents and employee
records.
 
 8.14.
Lost Note.

 
Upon Lender’s furnishing to Borrowers an affidavit to such effect, Borrowers
shall, if the Note is mutilated, destroyed, lost or stolen, deliver to Lender,
in substitution therefor, a new note containing the same terms and conditions as
the Note.
 
 8.15.
Indemnification.

 
Borrowers shall indemnify Lender, each Person owning an interest in the Loan and
their respective officers, directors, employees and consultants (each, an
“Indemnified Party”) and defend and hold each Indemnified Party harmless from
and against all claims, injury, damage, loss and liability, cost and expense
(including attorneys’ fees, costs and expenses) of any and every kind to any
persons or property by reason of (i) the operation or maintenance of any
Property; (ii) any breach of any representation or warranty made by any
Borrower, Master Tenant or Guarantor or any Default or Event of Default; or
(iii) any other matter arising in connection with the Loan, Borrowers or any
Property. No Indemnified Party shall be entitled to be indemnified against its
own gross negligence or willful misconduct.
 
 8.16.
No Additional Debt.

 
Except for the Loan, no Borrower shall incur any indebtedness (whether personal
or nonrecourse, secured or unsecured) other than customary trade payables paid
within sixty (60) days after they are incurred.
 
 8.17.
Compliance With Laws.

 
Borrowers shall comply in all material respects with all applicable requirements
(including applicable Laws) of any Governmental Authority having jurisdiction
over Borrowers or any Property.
 
 8.18.
Organizational Documents.

 
Without the prior written consent of Lender, not to be unreasonably withheld,
conditioned or delayed, no Borrower shall permit or suffer (i) a material
amendment or modification of its Organizational Documents, (ii) the admission of
any new member, or (iii) any dissolution or termination of its existence.
 



 
--
#3849664.10
 
37

--------------------------------------------------------------------------------

 
8.19      Management Contracts.
 
Borrower shall not and shall not suffer or permit any Master Tenant to enter
into, modify, amend, terminate or cancel any management contracts for the
Facilities or agreements with agents or brokers, without the prior written
approval of Lender, such approval not to be unreasonably withheld, conditioned
or delayed.
 
 8.20.
Lien Searches.

 
Without limiting the obligations of the Borrowers hereunder, Borrowers agree,
within ten (10) days of Lender’s written demand, to reimburse Lender for all
expenses not to exceed $1,000 in any twelve (12) month period incurred by Lender
in periodically (up to two (2) times per year) verifying the performance of each
Borrower of its obligations under the Loan Documents and the security and
priority of the Mortgages, including without limitation expenses incurred by
Lender for title searches, title updates and endorsements, tax and judgment lien
searches, litigation searches, and UCC searches.
 
 8.21.
Furnishing Notices.

 
Borrowers shall provide Lender with copies of all material notices pertaining to
the Facilities received by any Borrower, Master Tenant or Emeritus from any
Governmental Authority or insurance company within seven (7) days after such
notice is received.
 
 8.22.
Authorized Representative.

 
Borrowers appoint Eric Mendelsohn as their authorized representative
(“Authorized Representative”) for purposes of dealing with Lender on behalf of
Borrowers in respect of any and all matters in connection with this Agreement,
the other Loan Documents, and the Loan. The Authorized Representative shall have
the power, in his discretion, to give and receive all notices, monies,
approvals, and other documents and instruments, and to take any other action on
behalf of Borrowers. All actions by the Authorized Representative shall be final
and binding on Borrowers. Lender may rely on the authority given to the
Authorized Representative until actual receipt by Lender of a duly authorized
resolution substituting a different person as the Authorized Representative. No
more than one person shall serve as Authorized Representative at any given time.
 
 8.23.
Single Purpose Entity Provisions.

 
(a)           The sole purpose for which each Borrower is organized is to
acquire, own, hold, maintain and operate its Facility, together with such other
activities as may be necessary or advisable in connection with such limited
purpose. No Borrower. shall engage in any business unrelated to the foregoing
purpose and shall not acquire any real property or own assets other than those
in furtherance of the limited purposes of such Borrower.
 
(b)           No Borrower shall have the authority to perform any act in
violation of any (i) applicable laws or regulations or (ii) the Loan Documents.
 
 



 
--
#3849664.10
 
38

--------------------------------------------------------------------------------

 

(c)     No Borrower shall during the term of the Loan and/or prior to the full
and indefeasible repayment of the Loan:
 
(i)           except for Intra-Borrower Loans or otherwise as permitted by
Lender in writing, make any loans to any member of Borrower or any Affiliate of
any member;
 
(ii)          dissolve, wind up or liquidate Borrower;
 
(iii)         merge, consolidate or acquire all or substantially all of the
assets of any other entity; or
 
(iv)          change the nature of the business of Borrower.
 
(d)           No Borrower shall, and no person or entity on behalf of Borrower
shall:  (a) institute proceedings to be adjudicated bankrupt or insolvent; (b)
consent to the institution of bankruptcy or insolvency proceedings against
Borrower; (c) file a petition seeking, or consenting to, reorganization or
relief under any applicable federal or state law relating to bankruptcy; (d)
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of Borrower or a substantial part of
its property; (e) make any assignment for the benefit of creditors; (f) admit in
writing Borrower’s inability to pay its debts generally as they become due or
declare or effect a moratorium on its debts; or (g) take any action in
furtherance of any such action.
 
(e)           Borrowers shall at times observe the applicable legal requirements
for the recognition of each Borrower as a legal entity separate from any of its
Affiliates, including, without limitation, as follows:
 
(i)           Each Borrower shall hold itself out to the public (including any
of its Affiliates’ creditors) under such Borrower’s own name and as a separate
and distinct entity and not as a department, division or otherwise of any
Affiliate.
 
(ii)          Each Borrower shall observe all customary formalities regarding
the existence of Borrower.
 
(iii)         Each Borrower shall hold title to its assets in its own name and
act solely in its own name and through its own duly authorized members and
agents. No Affiliate shall be appointed or act as agent of Borrower, other than
the Master Tenant or a Lender approved property manager with respect to the
Facilities.
 
(iv)           Investments shall be made in the name of each Borrower directly
by such Borrower or on its behalf by brokers engaged and paid by such Borrower
or its agents.
 
(v)            Each Borrower is and will be solvent.
 
(vi)           Each Borrower shall maintain its assets in such a manner that it
is not costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or other person or entity.
 
 



 
--
#3849664.10
 
39

--------------------------------------------------------------------------------

 
(vii)   Each Borrower shall pay or cause to be paid its own liabilities and
expenses of any kind, including but not limited to salaries of its employees, if
any, only out of its own separate funds and assets or through Intra-Party Loans.
 
(viii)           Each Borrower shall at all times be adequately capitalized to
engage in the transactions contemplated at its formation; provided, however,
that this provision shall not require any direct or indirect member of Borrowers
to make additional capital contributions to any Borrower.
 
(ix)            No Borrower shall do any act which would make it impossible to
carry on the ordinary business of Borrower.
 
(x)             None of any Borrower’s funds shall be invested in securities
issued by, nor shall any Borrower acquire the indebtedness or obligation of, any
Affiliate.
 
(xi)            Each Borrower shall correct any misunderstanding that is known
by Borrower regarding its name or separate identity.
 
(f)           Any indemnification obligation of Borrower in favor of its members
or any other Affiliate shall (i) be fully subordinated to the Loan and (ii) not
constitute a claim against Borrower or its assets until such time as the Loan
has been indefeasibly paid in accordance with its terms and otherwise has been
fully discharged.
 
 8.24.
Right of First Refusal.

 
Borrowers grant Lender a right of first refusal (“Lender’s ROFR”) to facilitate
the refinancing of the Loan or any of the Facilities which secure the Loan with
a minimum of $90,000,000.00 of such refinancings required prior to the Maturity
Date. To the extent Borrowers refinance the Facilities and/or the Loan and
Lender shall have facilitated any amount less than $90,000,000.00 of such
refinancings, Borrowers shall pay to Lender a termination fee (the “Termination
Fee”) in an amount equal to the product of (a) two percent (2.0%) times (b) the
difference between (1) $90,000,000.00 and (2) the aggregate amount of permanent
loan refinancings secured by one or more of the Facilities that is arranged by
KeyCorp Capital.  Credit will be given towards the calculation of (2) in the
prior sentence for projects not securing the Loan that are owned by Affiliates
of Emeritus which are refinanced by permanent loans arranged by KeyCorp
Capital.  The Termination Fee shall be due and payable when the Loan is due in
full or is paid in full, and such fee shall be included in the Obligations and
shall be secured by the Mortgages.
 
ARTICLE 9.
CASUALTIES AND CONDEMNATION
 
 9.1.
Lender`s Election to Apply Proceeds on Indebtedness.

 
(a)           Subject to the provisions of Section 9.1(b) below, Lender may
elect to collect, retain and apply upon. the indebtedness of Borrowers under
this Agreement or any of the other Loan Documents all proceeds of insurance or
condemnation (individually and collectively referred to as “Proceeds”) after
deduction of all expenses of collection and settlement, including
 


 
--
#3849664.10
 
40

--------------------------------------------------------------------------------

 

attorneys’ and adjusters’ fees and charges. Any proceeds remaining after
repayment of the indebtedness under the Loan Documents shall be paid by Lender
to Borrower.
 
(b)           Notwithstanding anything in Section 9.1(a), to the contrary, in
the event of any casualty to a Facility or any condemnation of part of a
Facility, Lender agrees to make the Proceeds available to pay costs of
restoration of the Facility if (i) there is then no Default or Event of Default,
(ii) all Proceeds are deposited with Lender, (iii) in Lender’s reasonable
judgment, the amount of Proceeds available for restoration of the Facilities
(together with any sums or other security acceptable to Lender deposited with
Lender by Borrower for such purpose) is sufficient to pay the full and complete
costs of such restoration, (iv) if the cost of restoration exceeds ten percent
(10%) of the Loan Amount allocable to such Facility (as such allocation is
determined by Lender in its sole discretion), then Lender shall have determined
in its sole discretion that after completion of restoration the Loan Amount
allocable to such Facility will not exceed 80% of the “stabilized” fair market
value of the Facility, (vi) in Lender’s reasonable determination, the Facility
can be restored to an architecturally and economically viable project in
compliance with applicable Laws, (vii) Emeritus reaffirms its Guaranty in
writing, and (viii) in Lender’s reasonable determination, such restoration is
likely to be completed not later than three (3) months prior to the Maturity
Date.
 
 9.2.
Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor.

 
In, case Lender does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness of Borrowers under this Agreement or any of the
other Loan Documents, as provided in Section 9.1 above, the applicable Borrower
shall:
 
(a)           Proceed with diligence to make settlement with insurers or the
appropriate governmental authorities and cause the Proceeds to be deposited with
Lender;
 
(b)           In the event of any delay in making settlement with insurers or
the appropriate governmental authorities or effecting collection of the
Proceeds, deposit with Lender the full amount required to complete construction
as aforesaid; and
 
(c)           Promptly proceed with construction of the Facility, including the
repair of all damage resulting from such fire, condemnation or other cause and
restoration to its former condition.
 
Lender may condition the disbursement of Proceeds and other funds deposited with
Lender for the cost of restoration on Lender’s reasonable approval of the plans
and specifications for the restoration, contractor’s cost estimates, architect’s
certificates, waivers of liens, sworn statements of mechanics and materialmen,
and such other evidence of costs, percentage completion of construction,
application of payments and satisfaction of liens as Lender may reasonably
require.
 



 
--
#3849664.10
 
41

--------------------------------------------------------------------------------

 



ARTICLE 10.
ASSIGNMENTS BY LENDER AND BORROWER
 
 10.1.
Loan Assignment/Participation/Tranching; Secondary Market.

 
Borrowers acknowledge that, without the consent of any Borrower or Guarantor,
Lender may at any time (a) assign or sell the Note and other Loan Documents to
one or more investors, (b) grant participations in the Loan to one or more
investors, (c) deposit the Loan Documents with a trust, which trust may sell
certificates or other securities to investors evidencing a beneficial interest
in the trust assets (a “Securitization”), (d) require that the Note be tranched
into two or more replacement notes, which notes may contain different interest
rates (provided, however, that the blended average interest rate on all the
replacement notes shall not exceed the interest rate payable on the Note), or
(e) otherwise sell the Loan or interest therein to investors (the transactions
referred to in clauses (a) through (e) are hereinafter referred to as “Secondary
Market Transactions”), accompanied by an assignment and/or delegation of any or
all related rights or obligations of Lender under the Loan Documents. Each
Borrower shall cooperate in good faith with Lender in effecting any such
Secondary Market Transaction and implement all requirements imposed by the
rating agency (“Rating Agency”) involved in any Secondary Market Transaction
including, without limitation, all structural or other changes to the Loan,
modifications to any documents evidencing or securing the Loan, delivery of
opinions of counsel acceptable to the Rating Agency and addressing such matters
as the Rating Agency or Investors (as hereinafter defined) may request;
provided, however, that Borrowers shall not be required to modify any documents
evidencing or securing the Loan which would modify (i) the interest rate payable
under the Note, (ii) the stated maturity of the Note, (iii) the amortization of
principal of the Note or (iv) any other material economic term of the
Loan.  Borrowers shall provide such information and documents relating to
Borrowers, the Properties or other matter relating to the Loan as Lender may
reasonably request in connection with a Secondary Market Transaction. Lender
shall have the right to provide to prospective investors (“Investors”) any
information in its possession, including, without limitation, financial
statements relating to Borrowers and the Properties. Borrowers acknowledge that
certain information regarding the Loan, the parties thereto and the Properties
may be included in a private placement memorandum, prospectus or other
disclosure documents.
 
 10.2.
Prohibition of Assignments and Transfers by Borrowers.

 
Borrowers shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. Without the prior written consent of
Lender, in Lender’s sole discretion, Borrowers shall not suffer or permit any
Transfer other than a Permitted Transfer.
 
 10.3.
Prohibition of Transfers in Violation of ERISA.

 
In addition to the prohibitions set forth in Section 10.2 above, no Borrower
shall assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in any of the Facilities, or
attempt to do any of the foregoing or suffer any of the foregoing, nor shall any
party owning a direct or indirect interest in any Borrower assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in any Borrower, attempt to do any of the
foregoing or suffer any of the
 



 
--
#3849664.10
 
42

--------------------------------------------------------------------------------

 

foregoing, if such action would cause the Loan, or the exercise of any of
Lender’s rights in connection therewith, to constitute a prohibited transaction
under ERISA or the Internal Revenue Code or otherwise result in Lender being
deemed in violation of any applicable provision of ERISA. Borrowers agree to
indemnify and hold Lender free and harmless from, and against all losses,
reasonable out-of-pocket costs (including reasonable attorneys’ fees and
expenses), taxes, damages and reasonable expenses Lender may suffer by reason of
the investigation, defense and settlement of claims and in obtaining any
prohibited transaction exemption under ERISA necessary or desirable in Lender’s
sole judgment or by reason of a breach of the foregoing prohibitions. The
foregoing indemnification shall be a recourse obligation of Borrowers and shall
survive repayment of the Note, notwithstanding any limitations on recourse
contained herein or in any of the Loan Documents.
 
 10.4.
Successors and Assigns.

 
Subject to the foregoing restrictions on transfer and assignment contained in
this Article 10, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.
 
ARTICLE 11.
LOAN STRUCTURE AND CONTRIBUTION PROVISIONS
 
 11.1.
Allocation of Loan.

 
Although Borrowers are jointly and severally liable for the Loan and nothing in
this Agreement is intended or shall be construed to limit or impair their joint
and several liability, Borrowers and Lender agree that for purposes of this
Article 11 and Section 7.2, the principal amount of the Loan is allocated among
the Facilities and Borrowers as follows (herein, the “Allocated Loan
Amounts”):  the Bloomsburg Facility:  $6,065,224.00; the Cave Spring
Facility:  $9,190,798.00; the Creekview Facility:  $9,248,240.00; the Danville
Facility:  $8,236,724.00; the Fulton Villa Facility:  $7,371,785.00; the
Garrison Creek Facility:  $6,893,098.00; the Greensboro
Facility:  $2,211,536.00; the Harrisburg Facility:  $4,968,775.00; the
Harrisonburg Facility:  $8,012,086.00; the Olive Grove Facility:  $4,806,021.00;
the Ravenna Facility:  $4,717,397.00; the Joliet Facility:  $5,983,592.00; the
Henderson Facility:  $6,439,620.00; the Medical Center Facility:  $8,086,966.00;
the Oakwell Farms Facility:  $9,359,914.00; and the Stonebridge Ranch
Facility:  $10,408,224.00. Such allocation is based on the relative fair market
values of the Facilities as determined by Lender in its sole discretion from
Appraisals of the Facilities, which have been approved by Lender in its sole
discretion.  Notwithstanding the foregoing, while the aggregate fair market
value of the Facilities should remain the same, Lender shall have the right in
connection with any Agency Loan Closing to adjust the individual Allocated Loan
Amounts as it deems necessary in order to adequately reflect any changes
therein.
 
 11.2.
Loan Structure.

 
Borrowers acknowledge and agree that they are jointly and severally liable for
the Loan and for the payment and performance of all Borrowers’ obligations under
the Loan Documents and that the full amount of the Loan is secured by each of
the Mortgages. Any nonpayment of
 



 
--
#3849664.10
 
43

--------------------------------------------------------------------------------

 

principal or interest on the Loan, including non-payment resulting from a
Borrower’s failure to pay its Allocated Loan Amount or interest accrued thereon,
may result in the entire Loan being declared in default, and all unpaid
principal under the Note accelerated. In that event, all proceeds of the
foreclosure sale of any one Borrower’s Property may be applied to satisfy the
Note. Further, each Borrower acknowledges and understands that such foreclosure
sale proceeds may be applied to satisfy the Note even if the value of such
Borrower’s Property is greater than such Borrower’s Allocated Loan Amount.
 
 11.3.
Certain Consequences of Loan Structure.

 
Each Borrower has been informed and understands that one of the consequences of
each Mortgage securing the entire Loan is that each Borrower’s Property is being
encumbered as collateral for the entire Loan and that prepayment of a Borrower’s
Allocated Loan Amount will not result in the release of the Mortgage encumbering
that Borrower’s Property unless the conditions of Section 3.7 of this Agreement
are satisfied. Each Borrower further understands and has been informed that if
an Event of Default occurs under the Loan Documents, all Borrowers must act
together for purposes of curing such Event of Default, and that the failure to
do so could result in the foreclosure and sale, and ultimate loss of each
Borrower’s respective Property.
 
 11.4.
Contribution Provisions.

 
(a)           Each Borrower acknowledges and agrees that because the Obligations
are joint and several, each Borrower has a direct and material interest in
preventing the occurrence of an Event of Default under this Agreement and the
other Loan Documents. Accordingly, from and after the date hereof, each Borrower
is willing to commit to make or receive loans (each an “Intra-Borrower-Loan”,
and collectively, the “Intra-Borrower Loans”) in order to provide for the
payment of all amounts due under the Loan Documents and, in so doing, to avoid
an Event of Default thereunder. Each Borrower acknowledges and agrees that
Lender is an intended third party beneficiary of Borrowers’ obligations
hereunder. A Borrower that makes payment in excess of its Allocated Loan Amount,
or in the case of interest payments, in excess of the interest accrued on its
Allocated Loan Amount, or whose Property is applied to any payment of the Loan
in excess of such Borrower’s Allocated Loan Amount is referred to in this
Agreement as the “Creditor” and any Borrower that does not timely pay its
Allocated Loan Amount and interest thereon is referred to in this Article 11 as
the “Debtor.” A Creditor shall be deemed to have made an Intra-Borrower Loan to
the Debtor in the amount by which the payments by the Creditor or application of
its property exceeds the Creditor’s Allocated Loan Amount, or in the case of
interest payments, in excess of the interest accrued on its Allocated Loan
Amount (the “Intra-Borrower Loan Amount”). Such Intra-Borrower Loan shall not be
secured, and will bear interest at the rate of interest in effect from time to
time under the Loan. Accrued but unpaid interest shall not be compounded. Each
Intra-Borrower Loan is a recourse obligation only of the Debtor who owes such
Infra-Borrower Loan. Intra-Borrower Loans may be prepaid at any time without
penalty or premium.
 
(b)           A Debtor shall not make any payment with respect to an
Intra-Borrower Loan so long as there is an uncured Default or Event of Default
under this Agreement. Each such payment of principal or interest on
Intra-Borrower Loans shall be subordinate and subject to the prior payment of
all amounts then currently payable under the Loan Documents, To the extent
 
 



 
--
#3849664.10
 
44

--------------------------------------------------------------------------------

 

such sources of payment are insufficient to pay interest and principal on any
Intra-Borrower Loan, the Creditor owed such Intra-Borrower Loan shall not have
any claim against the Debtor which owes such Intra-Borrower Loan for such
amounts or any lien on or security interest in any of the assets of such Debtor
and. no further or additional recourse shall be available against the Debtor.
All payments pursuant to Intra-Borrower Loans shall be made on a net basis. All
payments received on account of any Intra-Borrower Loan under this Agreement
shall be credited first to interest, then to principal. Accrued but unpaid
interest shall not be compounded.
 
(c)           Intra-Borrower Loans are deemed made solely by the execution of
this Agreement and shall not be evidenced by any separate instrument. Each
Borrower hereby waives presentment, notice of dishonor, protest and notice of
non-payment or non-performance with respect to each Intra-Borrower Loan for
which it is liable as Debtor under this Agreement.
 
 11.5.
Representations Regarding Loan Structure and Terms.

 
Each Borrower represents and warrants to Lender as follows;
 
(a)           The Loan has been structured as one loan to Borrowers in the
aggregate rather than as a number of smaller loans to each Borrower at the
request of Borrowers.
 
(b)           Borrowers have reason to believe that the interest rates and
repayment terms of the Loan are more favorable than those that each individual
Borrower could have obtained on its own without such “pooling” of the Properties
as security for the Loan, and without the cross-collateralization,
cross-default, and joint and several liability features of the Loan Documents.
 
(c)           The structure of the Loan has been devised in order to accommodate
Borrowers’ existing operational structure in order to best serve Borrowers’
collective interests, and to enable Lender to assign a collective value to the
Properties in an amount greater than it otherwise would have if each Property
had been separately financed.
 
 11.6.
Representations Regarding Borrowers’ Solvency.

 
Each Borrower represents and warrants to Lender as follows:
 
(a)           The application of the Loan proceeds constitutes reasonably
equivalent value in exchange for all of the transfers for security made and
obligations incurred by each Borrower under the Loan Documents.
 
(b)           No Mortgage is being executed by any Borrower for or on account of
any antecedent debt owed by any Borrower to Lender.
 
(c)           No Borrower is insolvent as of the date hereof, nor shall any
Borrower be insolvent on the date of the Loan Closing.
 
(d)           The execution, delivery and recording of the Mortgages are
intended by Borrowers and Lender to be a ‘contemporaneous exchange for new value
given to the Borrowers and shall in fact be a substantially contemporaneous
exchange.
 
 



 
--
#3849664.10
 
45

--------------------------------------------------------------------------------

 

(e)   The transfers for security made and obligations incurred by Borrowers
under the Loan Documents are not made with actual intent to hinder, delay, or
defraud any entity to which any Borrower was, is, or subsequently becomes
indebted.
 
(f)           No Borrower is or shall be insolvent on the date that any transfer
is to be made or obligation to be incurred under the terms of the Loan
Documents, nor shall any Borrower become insolvent as a result of such transfer
or obligation.
 
(g)           No Borrower is engaged in business or a transaction, or is about
to engage in business or a transaction, for which any property remaining with
such Borrower is an unreasonably small amount of capital in relation to such
business or transaction.
 
(h)           No Borrower intends to incur, or believes that it will incur,
debts that would be beyond such Borrower’s ability to pay as such debts mature.
 
 11.7.
Indemnified Claims.

 
(a)           Borrowers shall indemnify, defend, protect and hold Lender
harmless from and against any and all liability, loss, claims, damage, fee, cost
or expense, including reasonable attorney fees, Lender may incur to the extent
arising out of or based upon (i) any challenge to the obligations of any
Borrower under the Loan Documents, or to the creation, perfection or
enforceability of liens or security interests granted by any of the Mortgages,
which challenges are made under Sections 544, 547 or 548 of the United States
Bankruptcy Code (or any successor or similar statute) or under applicable state
fraudulent conveyance or fraudulent transfer statute, or (ii) any other loss
suffered or incurred by Lender in the event any warranty or representation by
any Borrower in this Article 11 is false or misleading, or contains statements
of facts, which if not accurate, would make such warranty or representation
false or misleading. All such liability, loss, claims, damage, fee, cost or
expense, including reasonable attorney fees, are collectively referred to in
this Article 11 as an “Indemnified Claim.”
 
(b)           Whenever a Borrower has an obligation to defend an Indemnified
Claim, Lender shall have the right, acting reasonably, to approve any counsel
retained by Borrowers in connection with the prosecution or defense of any
Indemnified Claim and all reasonable costs and expenses incurred by Lender in
connection with Indemnified Claim (including reasonable attorney fees) shall be
reimbursed by Borrowers to Lender. Promptly after any Borrower’s receipt of
notice of the existence of any such proceeding, but in no event later than five
(5) days thereafter, such Borrower shall give notice to Lender of the initiation
of all proceedings prosecuted or required to be defended by such Borrower, or
which are subject to Borrowers’ obligations under this Section 11.7.
 
(c)           Borrowers shall reimburse Lender for any and all legal and other
expenses and costs incurred by Lender in connection with investigating or
defending an Indemnified Claim as such expenses are incurred, the amount thereof
shall be payable by Borrowers upon demand, and shall accrue interest at the
Default Rate from the date of demand. The obligation of Borrowers to make such
payments is absolute and unconditional, and shall not at any time be subject to
offset, discount, or reduction of any kind whatsoever.
 
 



 
--
#3849664.10
 
46

--------------------------------------------------------------------------------

 

(d)   Borrowers’ obligations under this Section 11.7 (collectively, the
“Indemnity Obligations”) are in addition to, and separate and distinct from
Borrowers’ other obligations under the Loan Documents, and are not secured by
the Mortgages or any other collateral for the Obligations. Notwithstanding any
term or provision contained in this Agreement or the other Loan Documents, the
Indemnity Obligations are not limited to the original principal amount of the
Loan. The liability of each Borrower is joint and several with respect to all
Indemnity Obligations.
 
(e)           The liability of Borrowers under this Section 11.7 shall in no way
be limited or impaired by, and Borrowers consent to and agree to be bound by,
any and all amendments and modifications of the Loan Documents by any Borrower,
successor-in-interest to any Borrower, or any other person as owner of any
Property. In addition, the liability of Borrowers shall in no way be limited or
impaired by (a) any extension of time for performance required under the Loan
Documents, (b) any release, sale, transfer or substitution of all or part of any
Property, (c) the accuracy or inaccuracy of the representations and warranties
made by any Borrower under the Loan Documents, (d) the release of any Borrower
or Borrowers or other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents or this Section 11.7 by operation of law, Lender’s voluntary act, or
otherwise, (e) Lender’s failure to record or file (or improper filing or
recording of) any of the Loan Documents or Lender’s failure to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Obligations, and, in all such cases, whether with or without
notice to Borrowers and with or without consideration.
 
(f)           Lender may enforce the Indemnity Obligations without first
resorting to or exhausting any security or collateral, and without first having
recourse to the Loan Documents or any of the Properties, through foreclosure
proceedings or otherwise; provided, however, that nothing herein shall inhibit
or prevent Lender from suing on the Note or exercising any other rights or
remedies in the Loan Documents. It is not necessary for an Event of Default to
have occurred under any Loan Document for Lender to exercise its rights under
this Section 11.7.
 
(g)           Unless and until all Indemnity Obligations and all Obligations are
paid in full, each Borrower (a) waives any right of subrogation, any right to
enforce any remedy Lender may have against any Borrower or any other person, and
any benefit of, and the right to participate in, any collateral for the
Obligations, and (b) waives any right of reimbursement, contribution, recourse
or any other right or remedy any Borrower may have against any other Borrower or
any other person to recover amounts which such Borrower is obligated to pay
under this Section 11.7.
 
ARTICLE 12.
DEFAULT
 
 12.1.
Events of Default.

 
The occurrence of any one or more of the following shall constitute an “Event of
Default”:
 



 
--
#3849664.10
 
47

--------------------------------------------------------------------------------

 

(a)    Failure by Borrowers to make any payment of principal or interest on the
Note within three (3) days after the date when due.
 
(b)           Failure by Borrowers to pay the Loan in full by the Maturity Date.
 
(c)           Failure of Borrowers to observe or perform any of the other
covenants or conditions by Borrowers to be performed under the terms of this
Agreement or any other Loan Document concerning the payment of money, for a
period of ten (10) days after written notice from Lender that the same is due
and payable.
 
(d)           Failure of Borrowers for a period of thirty (30) days after
written notice from Lender, to observe or perform any non-monetary covenant or
condition contained in this Agreement or any other Loan Documents; provided that
if any such failure concerning a non-monetary covenant or condition is
susceptible to cure and cannot reasonably be cured within said thirty (30) day
period, then Borrowers shall have an additional sixty (60) day period to cure
such failure and no Event of Default shall be deemed to exist hereunder so long
as (x) Borrowers commence such cure within the initial thirty (30) day period
and diligently and in good faith pursues such cure to completion within such
resulting ninety (90) day period from the date of Lender’s notice, and (y) the
existence of such default will not result in any Master Tenant having the right
to terminate its Operating Lease due to such default; and provided further that
if a different notice or grace period is specified under any other subsection of
this Section 12.1 with respect to a particular breach, the specific provision
shall control.
 
(e)           The occurrence of any Transfer other than a Permitted Transfer.
 
(f)           Any violation of the provisions of Section 10.3 above.
 
(g)           Failure to meet the Debt Yield Covenant, subject to the cure right
of Borrowers set forth in Section 8.12.
 
(h)           Any failure by Emeritus to comply with the Emeritus Covenants, and
the continuation of such failure for a period of five (5) Business Days after
written notice thereof from Lender.
 
(i)           Any failure by Borrowers to provide any of the financial reporting
as and when required under Section 8.13 if such failure is not cured within ten
(10) days after written notice from Lender.
 
(j)           If any warranty, representation, statement, report or certificate
made now or hereafter by any Borrower or by Emeritus is untrue or incorrect at
the time made or delivered, provided that if such breach is reasonably
susceptible of cure, then no Event of Default shall exist so long as such
Borrower or Emeritus cures said breach (i) within the notice and cure period
provided in Section 12.1(b) above for a breach that can be cured by the payment
of money or (ii) within the notice and cure period provided in Section 12.1(c)
above for any other breach.
 
(k)           Emeritus or any Borrower shall commence a voluntary case under
Title 11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor thereto or any other present or future bankruptcy or
insolvency statute (the “Bankruptcy Code”); or an
 
 



 
--
#3849664.10
 
48

--------------------------------------------------------------------------------

 

involuntary proceeding is commenced against Emeritus or any Borrower under the
Bankruptcy Code and relief is ordered against Emeritus or such Borrower, or the
petition is controverted but not dismissed or stayed within sixty (60) days
after the commencement of the case, or a custodian (as defined in the Bankruptcy
Code) is appointed for or takes charge of all or substantially all of the
property of Emeritus or any Borrower; or Emeritus or any Borrower commences any
other proceedings under any reorganization, arrangement, readjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar Law of any
jurisdiction whether now or hereafter in effect relating to Emeritus or such
Borrower; or there is commenced against Emeritus or any Borrower any such
proceeding which remains undismissed or unstayed for a period of sixty (60)
days; or Emeritus or any Borrower fails to controvert in a timely manner any
such case under the Bankruptcy Code or any such proceeding, or any order of
relief or other order approving any such case or proceeding is entered; or
Emeritus or any Borrower by any act or failure to act indicates its consent to,
approval of, or acquiescence in any such case or proceeding or the appointment
of any custodian or the like of or for it for any substantial part of its
property or suffers any such appointment to continue undischarged or unstayed
for a period of sixty (60) days.
 
(l)           Emeritus or any Borrower shall make an assignment for the benefit
of creditors, or shall admit in writing its inability to pay its debts generally
as they become due, or shall consent to the appointment of a receiver or trustee
or liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Emeritus or any Borrower are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come into the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.
 
(m)           One or more final judgments are entered (i) against any Borrower
in amounts aggregating in excess of $100,000 or (ii) against Emeritus in amounts
aggregating in excess of $1,000,000, and said judgments are not satisfied,
stayed or bonded over within thirty (30) days after entry.
 
(n)           If any Borrower or Emeritus shall fail to pay any debt (which term
shall not include judgments under clause (j) above) owed by it to Lender or any
other party or is in default under any agreement with Lender or any other party
(other than a failure or default for which such Borrower’s maximum liability
does not exceed $100,000 and Emeritus’ maximum liability does not exceed
$1,000,000) and such failure or default continues after any applicable grace
period specified in the instrument or agreement relating thereto.
 
(o)           If a Material Adverse Change occurs with respect to Emeritus, any
Borrower or any Facility.
 
(p)           The occurrence of any other event or circumstance denominated as
an Event of Default herein or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.
 
(q)           Any default by any Borrower or Master Tenant under any Operating
Lease which is not cured within any applicable cure period thereunder.
 
 



 
--
#3849664.10
 
49

--------------------------------------------------------------------------------

 

12.2  Remedies Conferred Upon Lender.
 
If there is an Event of Default, Lender may pursue any one or more of the
following remedies concurrently or successively, it being the intent hereof that
none of such remedies shall be to the exclusion of any other:
 
(s)           Declare the Note to be immediately due and payable;
 
(t)           Take possession of all or any of the Properties and do anything
which is necessary or appropriate in its sole judgment to fulfill the
obligations of Borrower under this Agreement and the other Loan Documents;
 
(u)           Exercise or pursue any other remedy or cause of action permitted
under this Agreement or any other Loan Documents, or conferred upon Lender by
operation of Law.
 
Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 12.1(k) or Section 12.(1), all amounts evidenced by the Note shall
automatically become due and payable, without any presentment, demand, protest
or notice of any kind to Borrower.
 
ARTICLE 13.
GENERAL PROVISIONS
 
 13.1.
Successors and Assigns.

 
Subject to the restrictions on Transfer and assignment contained in this
Agreement, this Agreement shall inure to the benefit of and shall be binding on
the parties hereto and their respective successors and permitted assigns.
 
 13.2.
Time is of the Essence.

 
Borrowers agree that time is of the essence under this Agreement.
 
 13.3.
Captions.

 
The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.
 
 13.4.
Modification; Waiver.

 
No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.
 
 13.5.
Governing Law.

 
Borrowers and Lender agree that this Agreement shall be governed by, and shall
be construed in accordance with, the laws of the State of Ohio even though the
Facilities are located in other states.
 



 
--
#3849664.10
 
50

--------------------------------------------------------------------------------

 
13.6               Disclaimer by Lender.
 
This Agreement is made for the sole benefit of Borrowers and Lender, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by Lender pursuant
to this Agreement. Lender, by making the Loan or taking any action pursuant to
any of the Loan Documents, shall not be deemed a partner or a joint venturer
with any Borrower or fiduciary of any Borrower.
 
 13.7.
Partial Invalidity; Severability.

 
If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.
 
 13.8.
Definitions Include Amendments.

 
Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments and supplements thereto entered into from time to time to satisfy the
requirements of this Agreement or otherwise with the consent of Lender.
Reference to this Agreement contained in any of the foregoing documents shall be
deemed to include all amendments and supplements to this Agreement.
 
 13.9.
Execution in Counterparts.

 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
 13.10.
Entire Agreement.

 
This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.
 
 13.11.
Waiver of Damages.

 
In no event shall Lender be liable to any Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and Borrowers waive all claims for punitive, exemplary or
consequential damages.
 



 
--
#3849664.10
 
51

--------------------------------------------------------------------------------

 
13.12      Claims Against Lender.
 
Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrowers shall have been given to Lender within three (3) months after
Borrowers first had knowledge of the occurrence of the event which Borrowers
allege gave rise to such claim and Lender does not remedy or cure the default,
if any there be, promptly thereafter. Borrowers waive any claim, set-off or
defense against Lender arising by reason of any alleged default by Lender as to
which Borrowers do not give such notice timely as aforesaid. Borrowers
acknowledge that such waiver is or may be essential to Lender’s ability to
enforce its remedies without delay and that such waiver therefore constitutes a
substantial part of the bargain between Lender and Borrowers with regard to the
Loan.
 
 13.13.
Jurisdiction.

 
TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWERS WAIVE ANY AND ALL RIGHTS TO
REQUIRE MARSHALING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), BORROWER
IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF CLEVELAND, COUNTY OF CUYAHOGA
AND STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWERS FURTHER AGREE AND
CONSENT THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY OHIO STATE
OR UNITED STATES COURT SITTING IN THE CITY OF CLEVELAND AND COUNTY OF CUYAHOGA
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO BORROWERS AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWERS SHALL REFUSE TO ACCEPT DELIVERY,
SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED.
 
 13.14.
Set-Offs.

 
After the occurrence and during the continuance of an Event of Default,
Borrowers hereby irrevocably authorize and direct Lender from time to time to
charge Borrowers’ accounts and deposits with Lender (or its Affiliates), and to
pay over to Lender an amount equal to any
 



 
--
#3849664.10
 
52

--------------------------------------------------------------------------------

 

amounts from time to time due and payable to Lender hereunder, under the Note or
under any other Loan Document. Borrowers grant to Lender a security interest in
and to all such accounts and deposits maintained by Borrowers with Lender (or
its Affiliates).
 
 13.15.
Notices.

 
All notices required or permitted hereunder shall be in writing and shall be
given to the parties as follows:
 
If to Lender:                KeyBank National Association
1301 5th Avenue 23rd Floor
Seattle, WA 98101
Attn:  Senior Manager, Healthcare Finance
Mail Code:  WA-31-13-2313
 
If to Borrowers:          c/o Emeritus Corporation
3131 Elliott Avenue #500
Seattle, WA 98121
Attn:  Eric Mendelsohn
 
Any such notices shall be either (a) sent by a nationally recognized overnight
courier, in which case notice shall be deemed delivered one business day after
deposit with such courier; or (b) served personally, in which case notice shall
be deemed given on the date of such service. The above addresses may be changed
by written notice to the other party; provided that no notice of a change of
address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.
Notwithstanding anything in this Agreement to the contrary, and all notices,
demands, requests or other communication by and between Borrowers and Lender
shall occur through Lender, and all payments required of Borrowers to Lender
shall be made by Borrowers to Lender.
 
 13.16.
Waiver of Jury Trial.

 
BORROWERS AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 



 
--
#3849664.10
 
53

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
written above.
 
“Lender”


KEYBANK NATIONAL ASSOCIATION, a national banking association


By:/s/  Joe
Schober                                                                      
Name:  Joe
Schober                                                                      
Title:  VP                                                                      




“Borrowers”


EMERIHRT BLOOMSBURG LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT ROANOKE LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT CREEKVIEW LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development



 
--
#3849664.10
 
54

--------------------------------------------------------------------------------

 



EMERIHRT DANVILLE LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERICHIP STOCKTON LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERICHIP WALLA WALLA LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT GREENSBORO LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development





 
--
#3849664.10
 
55

--------------------------------------------------------------------------------

 

EMERIHRT HARRISBURG LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT HARRISONBURG LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERICHIP PHOENIX LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT RAVENNA LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development





 
--
#3849664.10
 
56

--------------------------------------------------------------------------------

 

PHNTUS LO JOLIET SCU LLC, a Delaware limited liability company


 
By:
Emeritus Corporation, a Washington corporation, its sole member



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT HENDERSON LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT MEDICAL CENTER LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development


EMERIHRT OAKWELL FARMS LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development





 
--
#3849664.10
 
57

--------------------------------------------------------------------------------

 

EMERIHRT STONEBRIDGE RANCH LP, a Delaware limited partnership


 
By:
ESC G.P. II, Inc., a Washington corporation, its general partner



By:/s/  Eric
Mendelsohn                                                          
Eric Mendelsohn
Senior Vice President-Corporate Development









 
--
#3849664.10
 
58

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO
 
LOAN AGREEMENT
 
INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS
TERM LOAN – Existing or Completed Building – Health Care Group


Named Insured (Borrower): Emerihrt Bloomsburg LLC  /  Emerihrt Roanoke
LLC  /  Emerihrt Creekview LLC  /  Emerihrt Danville LLC  /  Emerichip Stockton
LLC  /  Emerichip Walla Walla LLC  /  Emerihrt Greensboro LLC  /  Emerihrt
Harrisburg LLC  /  Emerihrt Harrisonburg LLC  /  Emerichip Phoenix
LLC  /  Emerihrt Ravenna LLC  /  PHNTUS LO Joliet SCU LLC  /  Emerihrt Henderson
LP  /  Emerihrt Medical Center LP
Emerihrt Oakwell Farms LP  /  Emerihrt Stonebridge Ranch LP


Collateral Property Address:


Facility
Address
City
State
Zip
County
Olive Grove
3014 East Indian School Road
Phoenix
AZ
85016
Maricopa
Garrison Creek
1460 Dalles Military Road
Walla Walla
WA
99362
Walla Walla
Fulton Villa
517 East Fulton Street
Stockton
CA
95204
San Joaquin
Joliet Courtyard
3315 Executive Drive
Joliet
IL
60431
Will
Creekview
1100 Grandon Way
Mechanicsburg
PA
17050
Cumberland
Harrisburg
3560 North Progress Avenue
Harrisburg
PA
17110
Dauphin
Greensboro
3823 Lawndale Drive
Greensboro
NC
27455
Guilford
Henderson
1000 Richardson Drive
Henderson
TX
75654
Rusk
Kingsley Place at Medical Center
9000 Floyd Curl Drive
San Antonio
TX
78240
Bexar
Oakwell Farms
3360 Oakwell Court
San Antonio
TX
78218
Bexar
Stonebridge Ranch
1650 South Stonebridge Drive
McKinney
TX
75070
Collin
Danville
432 Hermitage Drive
Danville
VA
24541
Pittsylvania
Harrisonburg
2101 Deyerle Avenue
Harrisonburg
VA
22801
Rockingham
Cave Spring
3585 Brambleton Avenue
Roanoke
VA
24018
Roanoke
Bloomsburg
420 Shaffer Road
Bloomsburg
PA
17815
Columbia
Ravenna
141 Chestnut Hill Drive
Ravenna
OH
44266
Portage





Mortgagee:
KeyBank National Association, its successors and/or assignees,

 
for itself and, when applicable, as agent for other participating lenders

Mortgagee address:            [Commercial loan servicing address in Kansas City]
11501 Outlook Street. Suite 300
Overland Park, Kansas 66211 


Deductible under any line of coverage (except flood, quake and named windstorm)
must not exceed $100,000.
Note:  If transaction includes mezzanine or equity loan, deductible must not
exceed $25,000.


NOTE:  EVIDENCE OF INSURANCE MUST ADDRESS ALL THESE POINTS



#3849664.10
 
 

--------------------------------------------------------------------------------

 

PROPERTY


Building:  Sufficient to cover insurable value (cost to construct less standard
exclusions such as foundation):
Business interruption:  Sufficient to cover 12 months’ revenue or rental income:
Required
coverage and conditions:
 
·“Special Form” equivalent to ISO standard, or “Risks of loss not otherwise
excluded” for coverage comparable to ISO Special Form, including damage from
windstorm and hail
·Boiler & Machinery or Breakdown coverage for buildings with boilers, elevators
or central HVAC (not required for per-unit HVAC)
·Replacement cost valuation for building.  Actual loss sustained for business
income.
·No coinsurance / coinsurance waived
·At least 180 days extended period of recovery provision under business income
Additional causes of loss if specified:
 o  Flood – mandatory at NFIP limits ($250,000 per residential bldg.,
$500,000 per commercial bldg.) if property is in Special Flood Hazard Area
 o  Additional or alternative flood limits: $1,000,000
 x  Earthquake $ 25% of value if location is high-risk for earthquake
 x  Terrorism
 x  Ordinance or Law:  (A) Loss of value of undamaged part – within full
building limit
               (if sublimit applies, it should be at least 25% of hard cost
value);
(B) Demolition and (C) Increased Cost of Construction: $1,000,000
 o  Other      
 
Amount of insurance:
 
Facility
Insurable Value
12 Months Revenue
Olive Grove
$5,140,000
$2,685,784
Garrison Creek
$7,800,000
$2,348,536
Fulton Villa
$7,980,000
$3,874,354
Joliet Courtyard
$3,800,000
$2,518,586
Creekview
$6,660,000
$4,155,723
Harrisburg
$3,150,000
$2,616,194
Greensboro
$3,340,000
$1,734,596
Henderson
$6,320,000
$2,220,499
Kingsley Place at Medical Center
$6,870,000
$3,146,408
Oakwell Farms
$6,800,000
$3,695,128
Stonebridge Ranch
$7,300,000
$3,760,746
Danville
$4,320,000
$2,572,475
Harrisonburg
$4,160,000
$2,711,570
Cave Spring
$4,100,000
$2,587,330
Bloomsburg
$2,530,000
$2,223,497
Ravenna
$4,220,000
$2,453,059

 
Mortgagee Clause:
 
Mortgagee identified as above.
Mortgagee provisions must match standard clause of ISO forms or Lender’s Loss
Payable clause per section D of ISO form CP 12 18 (06 07); INCLUDE COPY WITH
CERTIFICATE
 
Documentation:  Acord 28 Evidence of Property Insurance
·All details specified above must be specifically addressed.
·All deductibles and any sub-limits must be disclosed.
·If program is blanket over other locations as well as loan property, show
policy limits along with values reported to insurer for the subject location.




#3849664.10
 
 

--------------------------------------------------------------------------------

 



INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS
PERMANENT LOAN
- continued –


GENERAL LIABILITY


Coverage form:
Commercial General Liability – equivalent to ISO standard occurrence-based form,
including bodily injury, property damage, personal injury, contractual liability
and products/completed operations liability, unless otherwise agreed by
lender.  Claims-made form may be accepted if linked to claims-made professional
liability coverage.
 
Limit of liability per occurrence:
 
 
Not less than $3,000,000 combining primary and excess
 
Mortgagee as Additional Insured:
 
 
Mortgagee identified on page 1.
Coverage granted per ISO form CG 20 18 or CG 20 26, or equivalent.
INCLUDE COPY OF ENDORSEMENT OR POLICY PROVISIONS WITH CERTIFICATE.
 
Documentation:
Acord 25 Certificate of Liability Insurance
 



BORROWER’S PROPERTY, GENERAL LIABILITY AND UMBRELLA/EXCESS INSURERS MUST HAVE
BEST’S RATINGS NOT LESS THAN A:X UNLESS OTHERWISE AGREED TO BY LENDER.


OTHER COVERAGES


Workers’ Compensation:
Statutory benefits for the state where the building is located.  This
requirement may be waived if borrowing entity has no employees and property
manager produces evidence of workers’ compensation coverage.
 
Employer’s Liability:
$100,000 per accident for accidental injury; $100,000 per employee and $100,000
aggregate for occupational illness or disease.
 
Business Auto Liability:
Covering owned, non-owned and hired/rented vehicles
 
Environmental Liability:
 
 o  Requirement applies only if checked.  Form should cover liability for bodily
injury and property damage claims, both on and off site, arising from existing
and newly-discovered conditions, and include mortgagee as an insured along with
borrower.  Full quote and specimen forms must be submitted for lender approval.
Required limit: $[TBD if coverage is applicable]
 
Medical Professional Liability:
 x  Required if the borrowing entity is providing medical or healthcare services
including assisted living.
Required limit not less than: $1,000,000



 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TO
 
LOAN AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
KeyBank National Association
Key Bank Real Estate Capital
Healthcare Finance
1301 5th Ave, 23rd Floor
Seattle, WA  98101
Attn:  Joseph Schober
 
Re:
Loan Agreement dated as of October 27, 2011 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Agreement”), between KeyBank
National Association (“Lender”), and Emerihrt Bloomsburg LLC, a Delaware limited
liability company (“Bloomsburg”), Emerihrt Roanoke LLC, a Delaware limited
liability company (“Roanoke”), Emerihrt Creekview LLC, a Delaware limited
liability company (“Creekview”), Emerihrt Danville LLC, a Delaware limited
liability company (“Danville”), Emerichip Stockton LLC, a Delaware limited
liability company (“Stockton”), Emerichip Walla Walla LLC, a Delaware limited
liability company (“Walla Walla”), Emerihrt Greensboro LLC, a Delaware limited
liability company (“Greensboro”), Emerihrt Harrisburg LLC, a Delaware limited
liability company (“Harrisburg”), Emerihrt Harrisonburg LLC, a Delaware limited
liability company (“Harrisonburg”), Emerichip Phoenix LLC, a Delaware limited
liability company (“Phoenix”), Emerihrt Ravenna LLC, a Delaware limited
liability company (“Ravenna”), PHNTUS LO Joliet SCU LLC, a Delaware limited
liability company (“Joliet”), Emerihrt Henderson LP, a Delaware limited
partnership (“Henderson”), Emerihrt Medical Center LP, a Delaware limited
partnership (“Medical Center”), Emerihrt Oakwell Farms LP, a Delaware limited
partnership (“Oakwell”), Emerihrt Stonebridge Ranch LP, a Delaware limited
partnership (“Stonebridge” and, together with Bloomsburg, Roanoke, Creekview,
Danville, Stockton, Walla Walla, Greensboro, Harrisburg, Harrisonburg, Phoenix,
Ravenna, Joliet, Henderson, Medical Center, and Oakwell, “Borrowers”)

 
Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, the undersigned hereby
certifies to Lender that the information furnished in the attached schedules,
including, without limitation, each of the calculations listed below are true,
correct and complete in all material respects as of the last day of the fiscal
periods subject to the financial statements and associated covenants being
delivered to Lender pursuant to the Agreement together with this Certificate
(such statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby further certifies to Lender that:
 
1.           Compliance with Debt Yield Covenants.
 
 
 (a)
The Net Operating Income of the Bloomsburg Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(b)
The Net Operating Income of the Cave Spring Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(c)
The Net Operating Income of the Creekview Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(d)
The Net Operating Income of the Danville Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(e)
The Net Operating Income of the Fulton Villa Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(f)
The Net Operating Income of the Garrison Creek Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(g)
The Net Operating Income of the Greensboro Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(h)
The Net Operating Income of the Harrisburg Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(i)
The Net Operating Income of the Harrisonburg Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(j)
The Net Operating Income of the Olive Grove Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(k)
The Net Operating Income of the Ravenna Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(l)
The Net Operating Income of the Joliet Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(m)
The Net Operating Income of the Henderson Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(n)
The Net Operating Income of the Medical Center Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(o)
The Net Operating Income of the Oakwell Farms Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

 
(p)
The Net Operating Income of the Stonebridge Ranch Facility was $_________ for
the three month period ending [insert date of last day of three month period].

 


 
 
(xx)
Aggregate Net Operating Income for __________
$___________

 
 
(zz)
Aggregate outstanding principal balance of the Loan
$___________

 
(xx) divided by (zz)
_______________

 
Compliance:
_____yes
_____no

 


 
Attached hereto are true and correct copies of internally prepared financial
statements for each Facility for the reporting period within 45 days after the
end of each calendar month.
 


 
2.           Compliance with Emeritus Covenants. In the Guaranty, Emeritus
agreed (a) to maintain minimum Liquid Assets of Twenty Million Dollars
($20,000,000.00); (b) maintain a minimum Fixed Charge Coverage Ratio of 1.10 to
1.00 (measured at the end of each calendar quarter for the preceding four
quarters beginning with the calendar quarter ending December 31, 2011); and (c)
to permit no Change of Control without the prior written consent of Lender.
 
Calculation as of calendar month ending _____________________, 20__:
 
Indebtedness:
$____________________

 
 
LTV:

 
 
Indebtedness ($_____________) divided by the quotient of Net Operating Income
divided by the Capitalization Rate

 
($_______________) = LTV of ____________.

 
Pricing Level ____ based upon LTV of ________________
 
Calculation as of calendar quarter ending _____________________, 20__:
 
Liquid Assets:
$____________________

 
 
See itemization of Liquid Assets attached to this Certificate.

 
Compliance:
_____yes
_____no

 
 
Fixed Charge Coverage Ratio

 
 
EBITDAR ($_____________) divided by Fixed Charges




#3849664.10
 
 

--------------------------------------------------------------------------------

 

 
($_______________) = Fixed Charge Coverage Ratio of ____________.

 
See calculations of EBITDAR and Fixed Charges attached to this Certificate

 
Compliance:  _____yes                                                      _____no
 
3.           Review of Condition.  Emeritus has reviewed the terms of the
Agreement, including, but not limited to, the representations, warranties and
covenants of Borrowers set forth in the Agreement and has made a review in
reasonable detail of the transactions and condition of Borrowers and Emeritus
through the reporting periods.
 
4.           Representations and Warranties.  To the actual knowledge of
Emeritus, the representations and warranties of Borrowers and Emeritus contained
in the Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule A hereto.
 
5.           Covenants.  To the actual knowledge of Emeritus, during the
reporting period, Borrowers and Emeritus observed and performed all of their
respective covenants and other agreements under the Agreement and the Loan
Documents in all material respects, except as expressly noted on Schedule A
hereto.
 
6.           No Event of Default.  To the actual knowledge of Emeritus, no
Default or Event of Default exists as of the date hereof or existed at any time
during the reporting period, except as expressly noted on Schedule A hereto.
 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Certificate is executed by this _____ day of
______________, 20___.
 
EMERITUS CORPORATION, a Washington corporation
 
By:                                                                      
Name:                  
                                                                   
Title:                   



#3849664.10
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
TO
 
LOAN AGREEMENT
 
FORM OF MARGIN CALCULATION CERTIFICATE
 
KeyBank National Association
Key Bank Real Estate Capital
Healthcare Finance
1301 5th Ave, 23rd Floor
Seattle, WA  98101
Attn:  Joseph Schober
 
Re:
Loan Agreement dated as of October 27, 2011 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Agreement”), between KeyBank
National Association (“Lender”), and Emerihrt Bloomsburg LLC, a Delaware limited
liability company (“Bloomsburg”), Emerihrt Roanoke LLC, a Delaware limited
liability company (“Roanoke”), Emerihrt Creekview LLC, a Delaware limited
liability company (“Creekview”), Emerihrt Danville LLC, a Delaware limited
liability company (“Danville”), Emerichip Stockton LLC, a Delaware limited
liability company (“Stockton”), Emerichip Walla Walla LLC, a Delaware limited
liability company (“Walla Walla”), Emerihrt Greensboro LLC, a Delaware limited
liability company (“Greensboro”), Emerihrt Harrisburg LLC, a Delaware limited
liability company (“Harrisburg”), Emerihrt Harrisonburg LLC, a Delaware limited
liability company (“Harrisonburg”), Emerichip Phoenix LLC, a Delaware limited
liability company (“Phoenix”), Emerihrt Ravenna LLC, a Delaware limited
liability company (“Ravenna”), PHNTUS LO Joliet SCU LLC, a Delaware limited
liability company (“Joliet”), Emerihrt Henderson LP, a Delaware limited
partnership (“Henderson”), Emerihrt Medical Center LP, a Delaware limited
partnership (“Medical Center”), Emerihrt Oakwell Farms LP, a Delaware limited
partnership (“Oakwell”), Emerihrt Stonebridge Ranch LP, a Delaware limited
partnership (“Stonebridge” and, together with Bloomsburg, Roanoke, Creekview,
Danville, Stockton, Walla Walla, Greensboro, Harrisburg, Harrisonburg, Phoenix,
Ravenna, Joliet, Henderson, Medical Center, and Oakwell, “Borrowers”)

 
Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, the undersigned hereby
certifies to Lender that the information furnished in the attached schedules,
including, without limitation, each of the calculations listed below are true,
correct and complete in all material respects as of the last day of the fiscal
periods subject to the financial statements and associated covenants being
delivered to Lender pursuant to the Agreement together with this Certificate
(such statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby further certifies to Lender that:
 
1.           Calculation of Applicable Margin.
 
 
(a)
The Net Operating Income of the Bloomsburg Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(b)
The Net Operating Income of the Cave Spring Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(c)
The Net Operating Income of the Creekview Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(d)
The Net Operating Income of the Danville Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(e)
The Net Operating Income of the Fulton Villa Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(f)
The Net Operating Income of the Garrison Creek Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(g)
The Net Operating Income of the Greensboro Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(h)
The Net Operating Income of the Harrisburg Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(i)
The Net Operating Income of the Harrisonburg Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(j)
The Net Operating Income of the Olive Grove Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(k)
The Net Operating Income of the Ravenna Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(l)
The Net Operating Income of the Joliet Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(m)
The Net Operating Income of the Henderson Facility was $_________ for the three
month period ending [insert date of last day of three month period].

 
 
(n)
The Net Operating Income of the Medical Center Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 
 
(o)
The Net Operating Income of the Oakwell Farms Facility was $_________ for the
three month period ending [insert date of last day of three month period].

 



#3849664.10
 
 

--------------------------------------------------------------------------------

 

 
(p)
The Net Operating Income of the Stonebridge Ranch Facility was $_________ for
the three month period ending [insert date of last day of three month period].

 
Attached hereto are true and correct copies of internally prepared financial
statements for each Facility for the reporting period within 45 days after the
end of each calendar month.
 
Calculation as of calendar month ending _____________________, 20__:
 
Indebtedness:
$____________________

 
 
LTV:

 
 
Indebtedness ($_____________) divided by the quotient of the Net Operating
Income divided by the Capitalization Rate

 
($_______________) = LTV of ____________.

 
Pricing Level ____ based upon LTV of ________________
 
2.           Review of Condition.  Emeritus has reviewed the terms of the
Agreement, including, but not limited to, the representations, warranties and
covenants of Borrowers set forth in the Agreement and has made a review in
reasonable detail of the transactions and condition of Borrowers and Emeritus
through the reporting periods.
 
3.           Representations and Warranties.  To the actual knowledge of
Emeritus, the representations and warranties of Borrowers and Emeritus contained
in the Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule A hereto.
 
4.           Covenants.  To the actual knowledge of Emeritus, during the
reporting period, Borrowers and Emeritus observed and performed all of their
respective covenants and other agreements under the Agreement and the Loan
Documents in all material respects, except as expressly noted on Schedule A
hereto.
 
5.           No Event of Default.  To the actual knowledge of Emeritus, no
Default or Event of Default exists as of the date hereof or existed at any time
during the reporting period, except as expressly noted on Schedule A hereto.
 
IN WITNESS WHEREOF, this Certificate is executed by this _____ day of
______________, 20___.
 
EMERITUS CORPORATION, a Washington corporation
 
By:                                                                           
Name:                                                                                        
Title:                        


#3849664.10
 
 

--------------------------------------------------------------------------------

 
